Exhibit 10.18 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of March 30, 2011 by and among INTERNATIONAL TEXTILE GROUP, INC., BURLINGTON INDUSTRIES LLC, CARLISLE FINISHING LLC, CONE DENIM LLC, CONE JACQUARDS LLC, SAFETY COMPONENTS FABRIC TECHNOLOGIES, INC. and NARRICOT INDUSTRIES LLC, as the Borrowers, THE OTHER PERSONS PARTY HERETO THAT ARE DESIGNATED AS CREDIT PARTIES, GENERAL ELECTRIC CAPITAL CORPORATION, for itself, as a Lender, as L/C Issuer, Swingline Lender, Co-Collateral Agent and as the Administrative Agent for all Lenders, THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO, as Lenders, GE CAPITAL MARKETS, INC., as Sole Lead Arranger and Joint Bookrunner, BANK OF AMERICA, N.A., as Co-Collateral Agent and Syndication Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Bookrunner. TABLE OF CONTENTS ARTICLE I - THE CREDITS 2 Amounts and Terms of Commitments 2 Notes 11 Interest 12 Loan Accounts 13 Procedure for Revolving Credit Borrowing 14 Conversion and Continuation Elections 15 Optional Prepayments 15 Mandatory Prepayments of Loans and Commitment Reductions 16 Fees 22 Payments by the Borrowers 22 Payments by the Lenders to the Agent; Settlement 24 Eligible Accounts . 28 Eligible Inventory . 30 Borrower Representative 31 ARTICLE II - CONDITIONS PRECEDENT 33 Conditions of Initial Loans 33 Conditions to All Borrowings 34 ARTICLE III - REPRESENTATIONS AND WARRANTIES 34 Corporate Existence and Power 34 Corporate Authorization; No Contravention 35 Governmental Authorization 36 Binding Effect 36 Litigation 36 No Default 37 ERISA Compliance 37 Use of Proceeds; Margin Regulations 37 Title to Properties 37 Taxes 38 Financial Condition 38 Environmental Matters 39 Regulated Entities 40 Solvency 40 Labor Relations 40 Intellectual Property 40 Subsidiaries 40 Brokers’ Fees; Transaction Fees 40 Insurance 41 Full Disclosure 41 Foreign Assets Control Regulations and Anti-Money Laundering . 41 i ARTICLE IV - AFFIRMATIVE COVENANTS 41 Financial Statements 42 Certificates; Other Information 43 Notices 45 Preservation of Corporate Existence, Etc 46 Maintenance of Property 47 Insurance 47 Payment of Obligations 48 Compliance with Laws 49 Inspection of Property and Books and Records 49 Use of Proceeds 50 Cash Management Systems 50 Landlord Agreements 50 Further Assurances; Limitation on Guarantees and Liens 50 Lender Conference Calls 51 ARTICLE V - NEGATIVE COVENANTS 52 Limitation on Liens 52 Disposition of Assets 54 Consolidations and Mergers 57 Loans and Investments 57 Limitation on Indebtedness 59 Transactions with Affiliates 60 Management Fees and Compensation 60 Use of Proceeds 61 Contingent Obligations 61 Compliance with ERISA 62 Restricted Payments 62 Change in Business 63 Amendment to Organization Documents 63 Accounting Changes 63 Amendments to Subordinated Indebtedness and WLR Subordinated Indebtedness 64 No Negative Pledges 64 OFAC 65 Press Release and Related Matters 65 Sale-Leasebacks; Synthetic Leases; Factoring; etc 65 Hazardous Materials 65 Food Security Act 65 ARTICLE VI - FINANCIAL COVENANTS 66 Fixed Charge Coverage Ratio . 66 ARTICLE VII - EVENTS OF DEFAULT 67 Event of Default 67 Remedies 69 Rights Not Exclusive 69 ii Cash Collateral for Letters of Credit 70 ARTICLE VIII - THE AGENT 71 Appointment and Duties . 71 Binding Effect 73 Use of Discretion . 73 Delegation of Rights and Duties 73 Reliance and Liability . 73 Agent Individually 75 Lender Credit Decision 75 Expenses; Indemnities . 75 Resignation of Agent, Collateral Agent or L/C Issuer . 76 Release of Collateral or Guarantors 77 Additional Secured Parties 78 ARTICLE IX - MISCELLANEOUS 78 Amendments and Waivers 78 Notices 80 Electronic Transmissions 81 No Waiver; Cumulative Remedies 82 Costs and Expenses 83 Indemnity 83 Marshaling; Payments Set Aside 84 Successors and Assigns 85 Assignments and Participations; Binding Effect 85 Confidentiality . 88 Set-off; Sharing of Payments 88 Counterparts 89 Severability; Facsimile Signature 89 Captions 89 Independence of Provisions 89 Interpretation 89 No Third Parties Benefited 90 Governing Law and Jurisdiction 90 Waiver of Jury Trial 90 Entire Agreement; Release; Survival 91 Patriot Act 91 Replacement of Lender 92 Joint and Several 92 Lender-Creditor Relationship 92 Judgment Currency 92 Original Credit Agreement Superseded 93 ARTICLE X - TAXES, YIELD PROTECTION AND ILLEGALITY 93 Taxes 93 Illegality 96 Increased Costs and Reduction of Return 97 iii Funding Losses 98 Inability to Determine Rates 99 Reserves on LIBOR Rate Loans 99 Certificates of Lenders Survival ARTICLE XI - DEFINITIONS Defined Terms Other Interpretive Provisions . Accounting Terms and Principles Payments iv SCHEDULES Schedule 1.1(a) Term Loan Commitments Schedule 1.1(b) Revolving Loan Commitments Schedule 1.1(c) Letters of Credit Schedule 1.8(a) Scheduled Term Loan Payments Schedule 1.12 Eligible Accounts Schedule 3.2 Capitalization Schedule 3.5 Litigation Schedule 3.7 ERISA Schedule 3.10 Tax Matters Schedule 3.12 Environmental Schedule 3.15 Labor Relations Schedule 5.1 Liens Schedule 5.2 Other Dispositions Schedule 5.4 Investments Schedule 5.5 Indebtedness Schedule 5.6 Transactions with Affiliates Schedule 5.9 Contingent Obligations Schedule 5.16 Negative Pledges Schedule 11.1(a) Prior Indebtedness EXHIBITS Exhibit 1.1(c) Form of L/C Request Exhibit 1.1(d) Form of Swing Loan Request Exhibit 1.6 Form of Notice of Conversion/Continuation Exhibit 2.1 Closing Checklist Exhibit 4.2(b) Compliance Certificate Exhibit 10.1(f)-I Tax Compliance Certificate (Lender/Non-Partnership) Exhibit 10.1(f)-II Tax Compliance Certificate (Participant/Non-Partnership) Exhibit 10.1(f)-III Tax Compliance Certificate (Participant/Partnership) Exhibit 10.1(f)-IV Tax Compliance Certificate (Lender/Partnership) Exhibit 11.1(a) Form of Assignment Exhibit 11.1(b) Borrowing Base Certificate Exhibit 11.1(c) Notice of Borrowing Exhibit 11.1(d) Form of Revolving Note Exhibit 11.1(e) Form of Swing Line Note Exhibit 11.1(f) Form of Term Note v AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same may be amended, modified and/or restated from time to time, this “Agreement”) is entered into as of March 30, 2011, by and among International Textile Group, Inc., a Delaware corporation (“ITG”), Burlington Industries LLC, a Delaware limited liability company (“Burlington”), Carlisle Finishing LLC, a Delaware limited liability company (“Carlisle”), Cone Denim LLC, a Delaware limited liability company (“Denim”), Cone Jacquards LLC, a Delaware limited liability company (“Jacquards”), Safety Components Fabric Technologies, Inc., a Delaware corporation (“SCFTI”), Narricot Industries LLC, a Delaware limited liability company (“Narricot”) (ITG, Burlington, Carlisle, Denim, Jacquards, SCFTI and Narricot are sometimes referred to herein together as the “Borrowers” and individually as a “Borrower”), the other Persons party hereto that are designated as a “Credit Party”, GE Capital Markets, Inc., as Sole Lead Arranger and Joint Bookrunner, Bank of America, N.A., as Co-Collateral Agent and Syndication Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Bookrunner, General Electric Capital Corporation, a Delaware corporation (in its individual capacity, “GE Capital”), as the Agent for the several financial institutions from time to time party to this Agreement (collectively, the “Lenders” and individually each a “Lender”) and for itself as a Lender (including as Swingline Lender) and L/C Issuer, and such Lenders. W I T N E S S E T H: WHEREAS, the Borrowers, Agent and certain Lenders are parties to that certain Credit Agreement dated as of the Original Closing Date (as amended, restated, amended and restated, supplemented or otherwise modified prior to the date hereof, the “Original Credit Agreement”); WHEREAS, the Borrowers, Agent and the Lenders desire to amend and restate the Original Credit Agreement, subject to the terms and conditions set forth herein to, among other things, provide for a revolving credit facility (including a letter of credit subfacility) and a term loan upon and subject to the terms and conditions set forth in this Agreement to (a) refinance Prior Indebtedness, provide for working capital, capital expenditures and other general corporate purposes of the Borrowers and (b) fund certain fees and expenses associated with the funding of the Loans; WHEREAS, on the Original Closing Date (or subsequent thereto (but prior to the Closing Date) pursuant to a joinder or similar agreement), each Borrower agreed to secure all of its Obligations (as defined in the Original Credit Agreement) by granting to the Agent, for the benefit of the Secured Parties, a security interest in and lien upon substantially all of its personal and real property in accordance with and subject to the limitations set forth in the Loan Documents (as defined in the Original Credit Agreement); 1 WHEREAS, on the Original Closing Date (or subsequent thereto (but prior to the Closing Date) pursuant to a joinder or similar agreement), subject to the terms set forth in the Original Credit Agreement, each Credit Party agreed to guarantee all of the Obligations (as defined in the Original Credit Agreement) of Borrowers and to grant to Agent, for the benefit of Agent, Lenders and L/C Issuers, a security interest in and lien upon substantially all of its personal and real property; and WHEREAS, each Credit Party desires to reaffirm (i) its Obligations (as defined in the Original Credit Agreement) arising under the Original Credit Agreement and the other Loan Documents (as defined in the Original Credit Agreement) and (ii) its prior grant of security interests to secure any and all Obligations (as defined in the Original Credit Agreement), in each case, as continued hereunder and the other Loan Documents, subject to any releases of Collateral which have occurred from and after the Original Closing Date but prior to the Closing Date in accordance with the terms of the Original Credit Agreement. NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein, the parties hereto agree as follows: ARTICLE I - THE CREDITS Amounts and Terms of Commitments . (a) The Term Loan . (i)Subject to the terms and conditions of this Agreement and in reliance upon the representations and warranties of the Credit Parties contained herein, each Lender with a Term Loan Commitment severally and not jointly agrees to lend, on the Closing Date, to the Borrowers the amount set forth opposite such Lender’s name in Schedule 1.1(a) under the heading “Term Loan Commitments” (such amount being referred to herein as such Lender’s “Term Loan Commitment”). Amounts borrowed under this subsection 1.1(a)(i) are referred to as the “Term Loan.” (ii)Amounts borrowed as a Term Loan which are repaid or prepaid may not be reborrowed. (b) The Revolving Credit . (i)Subject to the terms and conditions of this Agreement and in reliance upon the representations and warranties of the Credit Parties contained herein, each Revolving Lender severally and not jointly agrees to make Loans to any of the Borrowers (each such Loan, a “Revolving Loan”) from time to time on any Business Day during the period from the Closing Date to the Revolving Termination Date, in an aggregate amount not to exceed at any time outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(b) under the heading “Revolving Loan Commitment” (such amount as the same may be reduced or increased from time to time as a result of one or more assignments pursuant to Section 9.9 or as a result of a Commitment Increase in accordance with Section 1.1(b)(iv), being referred to herein as such Lender’s “Revolving Loan Commitment”); provided, however, that, after giving effect to any Borrowing of Revolving Loans, the aggregate principal amount of all outstanding Revolving Loans (excluding, solely for purposes of this determination only, Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement) shall not exceed the Maximum Revolving Loan Balance. Subject to the other terms and conditions hereof, amounts borrowed under this subsection 1.1(b) may be repaid and reborrowed from time to time. On the Closing Date, the outstanding principal balance of the “Revolving Loans” made under the Original Credit Agreement equals $38,576,628.93, which amount shall remain outstanding Obligations of the Borrowers and shall be deemed to be outstanding Revolving Loans hereunder. The “Maximum Revolving Loan Balance” from time to time will be the lesser of: 2 (A)the “Borrowing Base” (as calculated pursuant to the Borrowing Base Certificate) in effect from time to time, or (B)the Aggregate Revolving Loan Commitment then in effect; less , in either case, the sum of (x) the aggregate amount of Letter of Credit Obligations plus (y) outstanding Swing Loans. (ii)If at any time the then outstanding principal balance of Revolving Loans exceeds the Maximum Revolving Loan Balance then the Borrowers shall immediately prepay outstanding Revolving Loans in an amount sufficient to eliminate such excess; provided that if such excess results from fluctuations in foreign currency exchange rates relating to any outstanding Letter of Credit which is denominated in a currency other than Dollars (a “Currency Overadvance”), such excess must be prepaid within five (5) Business Days. (iii)If the Borrower Representative requests that Revolving Lenders make, or permit to remain outstanding Revolving Loans (excluding, solely for purposes of this determination only, Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement) in excess of the Borrowing Base (any such excess Revolving Loan is herein referred to as an “Overadvance”), the Agent and the Collateral Agents may, in their sole discretion, elect to make, or permit to remain outstanding such Overadvance; provided, however, that the Agent and the Collateral Agents may not cause Revolving Lenders to make, or permit to remain outstanding, (x) aggregate Revolving Loans in excess of the Aggregate Revolving Loan Commitment less the sum of outstanding Swing Loans plus the aggregate amount of Letter of Credit Obligations or (y) an Overadvance in an aggregate amount in excess of 5% of the Aggregate Revolving Loan Commitment. If an Overadvance is made, or permitted to remain outstanding, pursuant to the preceding sentence, then all Revolving Lenders shall be bound to make, or permit to remain outstanding, such Overadvance based upon their Commitment Percentage of the Aggregate Revolving Loan Commitment in accordance with the terms of this Agreement. If an Overadvance remains outstanding for more than ninety (90) days during any three hundred sixty (360) day period, Revolving Loans must be repaid immediately in an amount sufficient to eliminate all of such Overadvance. Furthermore, the Majority Revolving Lenders may prospectively revoke the Agent’s and the Collateral Agents’ ability to make or permit Overadvances by written notice to the Agent or the Collateral Agents, as applicable. All Overadvances shall constitute Base Rate Loans and shall bear interest at the Base Rate plus the Applicable Margin for Revolving Loans and shall bear interest at the default rate under Section 1.3(c) only if not repaid within five (5) Business Days. The funding or sufferance of any Overadvance shall not constitute a waiver by the Agent, the Collateral Agents or Lenders of any Event of Default caused thereby. 3 (iv)From time to time after the Closing Date but on or prior to ninety-one (91) days before the Revolving Termination Date, the Revolving Loan Commitments may be increased (but in no event in excess of $15,000,000 in the aggregate for all such increases) (the “Commitment Increase Cap”) such that the Aggregate Revolving Loan Commitment shall at no time exceed $100,000,000 (any such increase, a “Commitment Increase”) at the option of the Borrowers pursuant to delivery of written notice from the Borrowers of a proposed Commitment Increase (the “Increased Commitment Proposal”) to the Agent if each of the following conditions have been met: (A)no Default or Event of Default shall exist on the effective date of such increase; (B)no Commitment Increase may be in an amount less than $5,000,000 (or if less, the remaining amount of the Commitment Increase Cap); (C)the proposed Commitment Increase shall have been consented to in writing by each existing Lender (if any) who is increasing its Revolving Loan Commitment; (D)the proposed Commitment Increase, together with all prior Commitment Increases (if any), shall not, in the aggregate, exceed the Commitment Increase Cap; (E)the terms, including pricing and maturity of the incremental Revolving Loans shall be the same as those applicable to the existing Revolving Loans; and (F) the Agent shall have received (i) joinder agreements for any new Lenders and (ii) to the extent required by Agent in its sole discretion, (a) a modification to each existing Mortgage with respect to the Mortgaged Property, duly executed and acknowledged by each Credit Party that is the owner of or holder of any interest in the applicable Mortgaged Property (as defined in the applicable Mortgage) and otherwise in form for recording in the recording office of the applicable political subdivision where such Mortgaged Property is situated (each, a “Mortgage Modification”) and (b) a modification endorsement in respect of each title policy currently applicable to any such existing Mortgage. 4 The Increased Commitment Proposal shall be offered first to existing Lenders, who may accept, but are not obligated to accept, based on their respective Commitment Percentage of the Commitment Increase. If the existing Lenders do not accept the total amount of the Commitment Increase on such pro rata basis, then existing Lenders may accept, but are not obligated to accept, the remaining portions on a non-pro rata basis. To the extent that existing Lenders do not accept the Commitment Increase, the Increased Commitment Proposal may be offered to Persons who would otherwise be assignees in accordance with Section 9.9(b) (each such Person, an “Eligible Assignee”). The Agent shall have discretion to adjust the allocation of the proposed additional commitments, as the case may be, between and among Lenders that accept the Increased Commitment Proposal and Eligible Assignees that accept the Increased Commitment Proposal. Each of the Borrowers, Lenders and the Agent acknowledges and agrees that each Commitment Increase meeting the conditions set forth in this Section 1.1(b)(iv) shall not require the consent of any Lender other than those Lenders, if any, which have agreed to increase their Revolving Loan Commitments in connection with such proposed Commitment Increase. After giving effect to any Commitment Increase, it may be the case that the outstanding Revolving Loans are not held pro rata in accordance with the new Revolving Loan Commitments. In order to remedy the foregoing, on the effective date of the applicable Commitment Increase, the Revolving Lenders (including, without limitation, any new Lenders) shall make advances among themselves so that after giving effect thereto the Revolving Loans will be held by the Revolving Lenders (including, without limitation, any new Lenders), pro rata in accordance with the applicable Commitment Percentages hereunder (after giving effect to the applicable Commitment Increase). (c) Letters of Credit . (i) Commitment and Conditions . On the terms and subject to the conditions contained herein, each L/C Issuer agrees to Issue, at the request of the Borrower Representative, in accordance with such L/C Issuer’s usual and customary business practices, and for the account of the Borrowers (or, as long as the applicable Borrowers remain responsible for the payment in full of all amounts drawn thereunder and related fees, costs and expenses, and subject to Section 5.4(a), for the account of any Subsidiary of a Borrower), Letters of Credit (denominated in Dollars) from time to time on any Business Day during the period from the Closing Date through the earlier of the Revolving Termination Date and 7 days prior to the date specified in clause (a) of the definition of Revolving Termination Date; provided, however, that such L/C Issuer shall not be under any obligation to Issue any Letter of Credit upon the occurrence of any of the following, after giving effect to such Issuance: 5 (A)(i) the aggregate outstanding principal balance of Revolving Loans would exceed the Maximum Revolving Loan Balance or (ii) the Letter of Credit Obligations for all Letters of Credit would exceed the US Dollar Equivalent of $17,500,000 (the “L/C Sublimit”); (B)the expiration date of such Letter of Credit (i) is not a Business Day, (ii) is more than one year after the date of issuance thereof or (iii) is later than 7 days prior to the date specified in clause (a) of the definition of Revolving Termination Date; provided, however, that any Letter of Credit with a term not exceeding one year may provide for its renewal for additional periods not exceeding one year as long as (x) the applicable Borrower and such L/C Issuer have the option to prevent such renewal before the expiration of such term or any such period and (y) neither such L/C Issuer nor any Borrower shall permit any such renewal to extend such expiration date beyond the date set forth in clause (iii) above; or (C)(i) any fee due in connection with, and on or prior to, such Issuance has not been paid, (ii) such Letter of Credit is requested to be issued in a form that is not reasonably acceptable to such L/C Issuer or (iii) such L/C Issuer shall not have received, each in form and substance reasonably acceptable to it and duly executed by the applicable Borrowers or the Borrower Representative on their behalf (and, if such Letter of Credit is issued for the account of any Subsidiary of a Borrower, such Person), the documents that such L/C Issuer generally uses in the ordinary course of its business for the Issuance of letters of credit of the type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”). Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of Credit in its own name and such Letters of Credit may not be accepted by certain beneficiaries such as insurance companies. Notwithstanding anything in this Agreement or any other Loan Document to the contrary, in the event of any conflict between the terms or provisions of this Agreement and the terms or provisions of any L/C Reimbursement Agreement, the terms and provisions of this Agreement shall control. For each such Issuance, the applicable L/C Issuer may, but shall not be required to, determine that, or take notice whether, the conditions precedent set forth in Section 2.2 have been satisfied or waived in connection with the Issuance of any Letter of Credit; provided, however, that no Letter of Credit shall be Issued during the period starting on the first Business Day after the receipt by such L/C Issuer of notice from the Agent or the Majority Revolving Lenders that any condition precedent contained in Section 2.2 is not satisfied and ending on the date all such conditions are satisfied or duly waived. Notwithstanding anything else to the contrary herein, if any Lender is a Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit Obligations of such Non-Funding Lender or Impacted Lender have been cash collateralized, or (y) the Revolving Loan Commitments of the other Lenders have been increased by an amount sufficient to satisfy Agent that all future Letter of Credit Obligations will be covered by all Revolving Lenders that are not Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations of such Non-Funding Lender or Impacted Lender have been reallocated to other Revolving Lenders in a manner consistent with subsection 1.11(e)(ii). 6 (i) Notice of Issuance . The Borrower Representative shall give the relevant L/C Issuer and the Agent a notice of any requested Issuance of any Letter of Credit, which shall be effective only if received by such L/C Issuer and the Agent not later than 12:00 noon (New York time) on the third Business Day prior to the date of such requested Issuance, or such later time as is agreed by such L/C Issuer. Such notice may be made in a writing substantially the form of Exhibit 1.1(c) duly completed or in a writing in any other form acceptable to such L/C Issuer (an “L/C Request”) or by telephone if confirmed promptly, but in any event within one Business Day and prior to such Issuance, with such an L/C Request. (ii) Reporting Obligations of L/C Issuers . Each L/C Issuer agrees to provide the Agent (which, after receipt, the Agent shall provide to each Revolving Lender), in form and substance satisfactory to the Agent, each of the following on the following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by such L/C Issuer, (ii) immediately after any drawing under any such Letter of Credit or (iii) immediately after any payment (or failure to pay when due) by the applicable Borrowers of any related L/C Reimbursement Obligation, notice thereof, which shall contain a reasonably detailed description of such Issuance, drawing or payment; (B) upon the request of the Agent (or any Revolving Lender through the Agent), copies of any Letter of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement and such other documents and information as may reasonably be requested by the Agent; and (C) on the first Business Day of each calendar week, a schedule of the Letters of Credit Issued by such L/C Issuer, in form and substance reasonably satisfactory to the Agent, setting forth the Letter of Credit Obligations for such Letters of Credit outstanding on the last Business Day of the previous calendar week. (iii) Acquisition of Participations . Upon any Issuance of a Letter of Credit in accordance with the terms of this Agreement resulting in any increase in the Letter of Credit Obligations, each Revolving Lender shall be deemed to have acquired, without recourse or warranty, an undivided interest and participation in such Letter of Credit and the related Letter of Credit Obligations in an amount equal to its Commitment Percentage of such Letter of Credit Obligations. 7 (iv) Reimbursement Obligations of the Borrowers . The Borrowers agree to pay to the L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation owing with respect to such Letter of Credit no later than the first Business Day after the applicable Borrowers or the Borrower Representative receive notice from such L/C Issuer that payment has been made under such Letter of Credit or that such L/C Reimbursement Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon computed as set forth in clause (A) below. In the event that any L/C Issuer incurs any L/C Reimbursement Obligation not repaid by the Borrowers as provided in this clause (v) (or any such payment by the Borrowers is rescinded or set aside for any reason), such L/C Issuer shall promptly notify the Agent of such failure (and, upon receipt of such notice, the Agent shall forward a copy to each Revolving Lender) and, irrespective of whether such notice is given, such L/C Reimbursement Obligation shall be payable on demand (which shall be deemed paid in full upon the making of the Revolving Loans described in subsection (vi) below) by the Borrowers with interest thereon computed (A) from the date on which such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at the interest rate applicable during such period to Revolving Loans that are Base Rate Loans and (B) thereafter until payment in full, at the interest rate applicable during such period to past due Revolving Loans that are Base Rate Loans. (v) Reimbursement Obligations of the Revolving Credit Lenders . Upon receipt of the notice described in clause (v) above from the Agent, each Revolving Lender shall pay to the Agent for the account of such L/C Issuer its Commitment Percentage of such L/C Reimbursement Obligation (as such amount may be increased pursuant to subsection 1.11(e)(ii)). By making such payment (other than during the continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such Lender shall be deemed to have made a Revolving Loan to the Borrowers, which, upon receipt thereof by such L/C Issuer, the Borrowers shall be deemed to have used in whole to repay such L/C Reimbursement Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed a funding by such Lender of its participation in the applicable Letter of Credit and the related L/C Obligations. Such participation shall not otherwise be required to be funded. Upon receipt by any L/C Issuer of any payment from any Lender pursuant to this clause (vi) with respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer shall promptly pay over to such Lender all payments received by such L/C Issuer after such payment by such Lender with respect to such portion. (vi) Obligations Absolute . The obligations of the Borrowers and the Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute, unconditional and irrevocable and performed strictly in accordance with the terms of this Agreement irrespective of (A) (i) the invalidity or unenforceability of any term or provision in any Letter of Credit, any document transferring or purporting to transfer a Letter of Credit, any Loan Document (including the sufficiency of any such instrument), or any modification to any provision of any of the foregoing, (ii) any document presented under a Letter of Credit being forged, fraudulent, invalid, insufficient or inaccurate in any respect or failing to comply with the terms of such Letter of Credit or (iii) any loss or delay, including in the transmission of any document, (B) the existence of any setoff, claim, abatement, recoupment, defense or other right that any Person (including any Credit Party) may have against the beneficiary of any Letter of Credit or any other Person, whether in connection with any Loan Document or any other Contractual Obligation or transaction, or the existence of any other withholding, abatement or reduction, (C) in the case of the obligations of any Revolving Lender, (i) the failure of any condition precedent set forth in Section 2.2 to be satisfied (each of which conditions precedent the Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the condition (financial or otherwise) of any Credit Party and (D) any other act or omission to act or delay of any kind of the Agent, any Lender or any other Person or any other event or circumstance whatsoever, whether or not similar to any of the foregoing, that might, but for the provisions of this subsection 1.1(c)(vii), constitute a legal or equitable discharge of any obligation of the Borrowers or any Revolving Lender hereunder. 8 (vii) Outstanding Letters of Credit . The parties hereto agree that (i) the letters of credit issued by Bank of America, N.A. and set forth on Schedule 1.1(c) shall constitute Letters of Credit hereunder and (ii) any and all Letters of Credit (as such term is defined in the Original Credit Agreement) outstanding on the Closing Date shall be deemed to be Letters of Credit issued under this Agreement. (d) Swing Loans . (i) Availability . Subject to the terms and conditions of this Agreement and in reliance upon the representations and warranties of the Credit Parties contained herein, the Swingline Lender shall make Loans (each a “Swing Loan”) available to the Borrowers under the Revolving Loan Commitments from time to time on any Business Day during the period from the Closing Date until the Revolving Termination Date in an aggregate principal amount at any time outstanding not to exceed the Swingline Commitment; provided, however, that the Swingline Lender may not make any Swing Loan (x) to the extent that after giving effect to such Swing Loan, the aggregate principal amount of all Revolving Loans would exceed the Maximum Revolving Loan Balance and (y) during the period commencing on the first Business Day after it receives notice from the Agent or the Majority Revolving Lenders that one or more of the conditions precedent contained in Section 2.2 are not satisfied and ending when such conditions are satisfied or duly waived. In connection with the making of any Swing Loan, the Swingline Lender may but shall not be required to determine that, or take notice whether, the conditions precedent set forth in Section 2.2 have been satisfied or waived. Each Swing Loan shall be a Base Rate Loan and must be repaid in full on the earliest of (A) the funding date of any Borrowing of Revolving Loans and (B) the Revolving Termination Date. Within the limits set forth in the first sentence of this clause (i), amounts of Swing Loans repaid may be reborrowed under this clause (i). (i) Borrowing Procedures . In order to request a Swing Loan, the Borrower Representative shall give to the Agent a notice to be received not later than 2:00 p.m. (New York time) on the day of the proposed Borrowing, which may be made in a writing substantially in the form of Exhibit 1.1(d) duly completed (a “Swingline Request”) or by telephone if confirmed promptly but, in any event, prior to such Borrowing, with such a Swingline Request. In addition, if any Notice of Borrowing of Revolving Loans requests a Borrowing of Base Rate Loans (other than a Borrowing to refinance outstanding Swing Loans), the Swingline Lender may, notwithstanding anything else to the contrary herein, make a Swing Loan available to the Borrowers in an aggregate amount not to exceed such proposed Borrowing, and the aggregate amount of the corresponding proposed Borrowing shall be reduced accordingly by the principal amount of such Swing Loan. The Agent shall promptly notify the Swingline Lender of the details of any requested Swing Loan. Upon receipt of such notice and subject to the terms of this Agreement, the Swingline Lender shall make a Swing Loan available to the Borrowers by making the proceeds thereof available to the Agent and, in turn, the Agent shall make such proceeds available to the Borrowers on the date set forth in the relevant Swingline Request or Notice of Borrowing. 9 (ii) Refinancing Swing Loans . The Swingline Lender may (and shall no less frequently than once each week) or, subject to subsection 1.5(a), the Borrower Representative, may at any time forward a demand to the Agent (which the Agent shall, upon receipt, forward to each Revolving Lender) that each Revolving Lender pay to the Agent, for the account of the Swingline Lender, such Revolving Lender’s Commitment Percentage of all or a portion of the outstanding Swing Loans (as such amount may be increased pursuant to subsection 1.11(e)(ii)). Each Revolving Lender shall pay such Commitment Percentage to the Agent for the account of the Swingline Lender (A) if the notice or demand therefor was received by such Lender prior to 12:00 p.m. (New York time) on any Business Day, on such Business Day and (B) otherwise, on the Business Day following such receipt. Payments received by the Agent after 2:00 p.m. (New York time) shall be deemed to be received on the next Business Day. Upon receipt by the Agent of such payment (other than during the continuation of any Event of Default under subsection 7.1(f) or 7.1(g)), such Revolving Lender shall be deemed to have made a Revolving Loan to the Borrowers, which, upon receipt of such payment by the Swingline Lender from the Agent, the Borrowers shall be deemed to have used in whole to refinance such Swing Loan. In addition, regardless of whether any such demand is made, upon the occurrence of any Event of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender shall be deemed to have acquired, without recourse or warranty, an undivided interest and participation in each Swing Loan in an amount equal to such Lender’s Commitment Percentage of such Swing Loan. If any payment made by any Revolving Lender as a result of any such demand is not deemed a Revolving Loan, such payment shall be deemed a funding by such Lender of such participation. Such participation shall not be otherwise required to be funded. Upon receipt by the Swingline Lender of any payment from any Revolving Lender pursuant to this clause (iii) with respect to any portion of any Swing Loan, the Swingline Lender shall promptly pay over to such Revolving Lender all payments of principal (to the extent received after such payment by such Lender) and interest (to the extent accrued with respect to periods after such payment) received by the Swingline Lender from any Borrower with respect to such portion. 10 (iii) Obligation to Fund Absolute . Each Revolving Lender’s obligations pursuant to clause (iii) above shall be absolute, unconditional and irrevocable and shall be performed strictly in accordance with the terms of this Agreement under any and all circumstances whatsoever, including (A) the existence of any setoff, claim, abatement, recoupment, defense or other right that such Lender, any Affiliate thereof or any other Person may have against the Swingline Lender, the Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of any condition precedent set forth in Section 2.2 to be satisfied or the failure of the Borrower Representative to deliver a Notice of Borrowing (each of which requirements the Revolving Lenders hereby irrevocably waive) and (C) any adverse change in the condition (financial or otherwise) of any Credit Party. (e)Interest and principal on all Loans shall be paid in Dollars. For purposes of preparing Borrowing Base Certificates, financial statements, calculating financial covenants and determining compliance with covenants expressed in Dollars, Pounds Sterling, Canadian Dollars and Euros will be converted to Dollars based on (i)GAAP, consistently applied, for the purposes of preparing cash flow statements and income statements and (ii)as of the last day of the relevant period or as of the date of Borrowing Base Certificates for the purposes of preparing balance sheets, Borrowing Base Certificates, or covenants determined as of a specified date. If the Agent receives any payment from or on behalf of any Credit Party in a currency other than the currency in which the relevant Obligation is denominated, the Agent may convert the payment (including the monetary proceeds of realization upon any Collateral and any funds held in a cash collateral account) into the currency in which the relevant Obligation is payable at the exchange rate published in The Wall Street Journal on the Business Day closest in time to the date on which such payment was due. The relevant Obligations shall be satisfied only to the extent of the amount actually received by the Agent upon such conversion. Unless otherwise specified herein, all determinations of US Dollar Equivalents shall be determined by reference to The Wall Street Journal published on the Business Day closest in time to the relevant date of determination or for the relevant period of determination. Notes . (a)The Term Loan made by each Lender with a Term Loan Commitment shall be evidenced by this Agreement and, if requested by such Lender, a Term Note payable to such Lender in an amount equal to the unpaid principal balance of the Term Loan held by such Lender. (b)The Revolving Loans made by each Revolving Lender shall be evidenced by this Agreement and, if requested by such Lender, a Revolving Note payable to the order of such Lender in an amount equal to such Lender’s Revolving Loan Commitment. 11 (c)Swing Loans made by the Swingline Lender shall be evidenced by this Agreement and, if requested by such Lender, a Swingline Note in an amount equal to the Swingline Commitment. Interest . (a)Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on the outstanding principal amount thereof from the date when made at a rate per annum equal to the LIBOR or the Base Rate, as the case may be, plus the Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans. The Applicable Margin for Loans shall be adjusted as set forth in the definition of Applicable Margin. Each determination of an interest rate by the Agent shall be conclusive and binding on each Borrower and the Lenders in the absence of demonstrable error. All computations of fees and interest payable under this Agreement shall be made on the basis of a 360-day year and actual days elapsed; provided, that, computations with respect to interest on Base Rate Loans shall be based on a 365/366 day year and actual days elapsed. Interest and fees shall accrue during each period during which interest or such fees are computed from the first day thereof to the last day thereof. (b)Interest on each Loan shall be paid in arrears on each Interest Payment Date. Interest shall also be paid on the date of any payment or prepayment of the Term Loan in full and Revolving Loans on the Revolving Termination Date. (c)At the election of the Majority Lenders while any Event of Default exists (or automatically while any Event of Default under subsection 7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as well as before entry of judgment thereon to the extent permitted by law) on the Obligations owing by them under the Loan Documents from and after the date of occurrence of such Event of Default, at a rate per annum which is determined by adding two percent (2.0%) per annum to the Applicable Margin then in effect for such Loans (plus the LIBOR or Base Rate, as the case may be) and, in the case of Obligations under the Loan Documents not subject to an Applicable Margin (other than the fees described in subsection 1.9(c)), at a rate per annum equal to the rate per annum applicable to Revolving Loans which are Base Rate Loans (including the Applicable Margin with respect thereto) plus two percent (2.0%). All such interest shall be payable on demand of the Agent or the Majority Lenders. (d)Anything herein to the contrary notwithstanding, the obligations of the Borrowers hereunder shall be subject to the limitation that payments of interest shall not be required, for any period for which interest is computed hereunder, to the extent (but only to the extent) that contracting for, charging or receiving such payment by the respective Lender would be contrary to the provisions of any law applicable to such Lender limiting the highest rate of interest which may be lawfully contracted for, charged or received by such Lender, and in such event the Borrowers shall pay such Lender interest at the highest rate permitted by applicable law (“Maximum Lawful Rate”); provided , however , that if at any time thereafter the rate of interest payable hereunder is less than the Maximum Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate until such time as the total interest received by the Agent, on behalf of Lenders, is equal to the total interest that would have been received since the Closing Date had the interest payable hereunder been (but for the operation of this paragraph) permitted at the interest rate payable as provided in this Agreement. 12 Loan Accounts . (a)The Agent, on behalf of the Lenders, shall record on its books and records the amount of each Loan made, the interest rate applicable, all payments of principal and interest thereon and the principal balance thereof from time to time outstanding. The Agent shall deliver to the Borrower Representative on a monthly basis a loan statement setting forth such record for the immediately preceding month. Such record shall, absent manifest error, be conclusive evidence of the amount of the Loans made by the Lenders to the Borrowers and the interest and payments thereon. Any failure to so record or any error in doing so, or any failure to deliver such loan statement shall not, however, limit or otherwise affect the obligation of the Borrowers hereunder (and under any Note) to pay any amount owing with respect to the Loans or provide the basis for any claim against the Agent. (b)The Agent, acting as agent of the Borrowers solely for tax purposes to the extent provided for in this Agreement and solely with respect to the actions described in this subsection 1.4(b), shall establish and maintain at its address referred to in Section 9.2 (or at such other address as the Agent may notify the Borrower Representative) (A) a record of ownership (the “Register”) in which the Agent agrees to register by book entry the interests (including any rights to receive payment hereunder) of the Agent, each Lender and each L/C Issuer in the Term Loan, Revolving Loans, Swing Loans and Letter of Credit Obligations, each of their obligations under this Agreement to participate in each Loan, Letter of Credit and L/C Reimbursement Obligations, and any assignment of any such interest, obligation or right and (B) accounts in the Register in accordance with its usual practice in which it shall record (1) the names and addresses of the Lenders and the L/C Issuers (and each change thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan and each funding of any participation described in clause (A) above, for LIBOR Rate Loans, the Interest Period applicable thereto, (4) the amount of any principal or interest due and payable or paid, (5) the amount of the L/C Reimbursement Obligations due and payable or paid in respect of Letters of Credit and (6) any other payment received by the Agent from a Borrower and its application to the Obligations. (c)Notwithstanding anything to the contrary contained in this Agreement, the Loans (including any Notes evidencing such Loans and, in the case of Revolving Loans, the corresponding obligations to participate in Letter of Credit Obligations and Swing Loans) and the L/C Reimbursement Obligations are registered obligations, the right, title and interest of the Lenders and the L/C Issuers and their assignees in and to such Loans or L/C Reimbursement Obligations, as the case may be, shall be transferable only upon notation of such transfer in the Register and no assignment thereof shall be effective until recorded therein. This Section 1.4 and Section 9.9 shall be construed so that the Loans and L/C Reimbursement Obligations are at all times maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. 13 (d)The Credit Parties, the Agent, the Lenders and the L/C Issuers shall treat each Person whose name is recorded in the Register as a Lender or L/C Issuer, as applicable, for all purposes of this Agreement. Information contained in the Register with respect to any Lender or any L/C Issuer shall be available for access by the Borrowers, the Borrower Representative, the Agent, such Lender or such L/CIssuer at any reasonable time and from time to time upon reasonable prior notice. No Lender or L/C Issuer shall, in such capacity, have access to or be otherwise permitted to review any information in the Register other than information with respect to such Lender or L/C Issuer unless otherwise agreed by the Agent. Procedure for Revolving Credit Borrowing . (a)Each Borrowing of a Revolving Loan shall be made upon the Borrower Representative’s irrevocable (subject to Section 10.5 hereof) written notice delivered to the Agent in the form of a Notice of Borrowing, which notice must be received by the Agent prior to 2:00 p.m. (New York time) on the requested Borrowing date in the case of each Base Rate Loan and (ii) on the day which is three (3) Business Days prior to the requested Borrowing date in the case of each LIBOR Rate Loan. Such Notice of Borrowing shall specify: (i) the amount of the Borrowing (which shall be in an aggregate minimum principal amount of $100,000 and multiples of $50,000 in excess thereof); (ii) the requested Borrowing date, which shall be a Business Day; (iii)whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate Loans; and (iv)if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable to such Loans. (b)Upon receipt of a Notice of Borrowing, the Agent will promptly notify each Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s Commitment Percentage of the Borrowing. (c)Unless the Agent is otherwise directed in writing by the Borrower Representative, the proceeds of each requested Borrowing after the Closing Date will be made available to the Borrowers by the Agent by wire transfer of such amount to the Borrowers pursuant to the wire transfer instructions specified on the signature page hereto. 14 Conversion and Continuation Elections . (a)Borrowers shall have the option to (i) request that any Revolving Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any part of outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR Rate Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4 if such conversion is made prior to the expiration of the Interest Period applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR Rate Loan upon the expiration of the applicable Interest Period. Any Loan or group of Loans having the same proposed Interest Period to be made or continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount of $1,000,000 and integral multiples of $100,000 in excess of such amount. Any such election must be made by the Borrower Representative by 2:00 p.m. (New York time) on the 3rd Business Day prior to (1) the date of any proposed Revolving Loan which is to bear interest at LIBOR, (2) the end of each Interest Period with respect to any LIBOR Rate Loans to be continued as such, or (3) the date on which Borrowers wish to convert any Base Rate Loan to a LIBOR Rate Loan for a Interest Period designated by the Borrower Representative in such election. If no election is received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York time) on the 3rd Business Day prior to the end of the Interest Period with respect thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at the end of its Interest Period. The Borrower Representative must make such election by notice to the Agent in writing, by fax or overnight courier (or by telephone, to be confirmed in writing on such day) or Electronic Transmission. In the case of any conversion or continuation, such election must be made pursuant to a written notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.6 . No Loan shall be made, converted into or continued as a LIBOR Rate Loan, if an Event of Default has occurred and is continuing and the Agent or the Majority Lenders have determined not to make or continue any Loan as a LIBOR Rate Loan as a result thereof. No Loan may be made as or converted into a LIBOR Rate Loan until 15 days after the Closing Date. (b)Upon receipt of a Notice of Conversion/Continuation, the Agent will promptly notify each Lender thereof. In addition, the Agent will, with reasonable promptness, notify the Borrower Representative and the Lenders of each determination of LIBOR; provided that any failure to do so shall not relieve any Borrower of any liability hereunder or provide the basis for any claim against the Agent. All conversions and continuations shall be made pro rata according to the respective outstanding principal amounts of the Loans held by each Lender with respect to which the notice was given. (c)Notwithstanding any other provision contained in this Agreement, after giving effect to any Borrowing, or to any continuation or conversion of any Loans, there shall not be more than ten (10) different Interest Periods in effect. Optional Prepayments . (a)The Borrowers may at any time prepay the Revolving Loans in whole or in part (other than prepayments which have the effect of permanently reducing the Commitments and other than in the case of Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement, which Revolving Loans, if any, shall not be repaid until such time as all other Obligations have been Paid in Full) in an amount greater than or equal to $100,000 (other than Swing Loans for which no minimum shall apply), in each instance, without penalty or premium but subject to payment of LIBOR breakage costs as provided in Section 10.4. 15 (b)The Borrowers may at any time upon at least two (2) Business Days’ prior written notice by the Borrower Representative to the Agent, prepay the Term Loan in whole or in part in an amount greater than or equal to $1,000,000, in each instance, without penalty or premium but subject to payment of LIBOR breakage costs as provided in Section 10.4. Optional partial prepayments of the Term Loan shall be applied in the manner set forth in Section 1.8(e). Optional partial prepayments of the Term Loan in amounts less than $1,000,000 shall not be permitted. (c)The notice of any prepayment shall not thereafter be revocable (other than with respect to a prepayment in full of the Loans and the termination of all Commitments, which such prepayment may be conditioned upon the successful closing of a new credit facility) by the Borrowers or the Borrower Representative and the Agent will promptly notify each Lender thereof and of such Lender’s Commitment Percentage of such prepayment. The payment amount specified in such notice shall be due and payable on the date specified therein. Together with each prepayment under this Section 1.7, the Borrowers shall pay any amounts required pursuant to Section 10.4. Mandatory Prepayments of Loans and Commitment Reductions . (a) Scheduled Term Loan Payments . The principal amount of the Term Loan shall be paid in installments on the dates and in the respective amounts set forth on Schedule 1.8(a) hereto (which Schedule shall be amended and restated without any further action of any party hereto in connection with any recalculation of scheduled installments pursuant to subsections 1.8(e)(ii) and 1.8(f) hereof); provided that (i) the entire amount of such remaining installment payments shall be applied to the Term Loans for which WLR Recovery Fund IV, L.P. has not purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement and (ii) from and after repayment in full in cash of all Term Loans for which WLR Recovery Fund IV, L.P. has not purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement, such remaining installments (other than as set forth in the next sentence) shall be reduced to zero. Notwithstanding the foregoing, the entire remaining principal balance of the Term Loans shall be payable on the Stated Term Loan Maturity Date. (b) Revolving Loan . The Borrowers shall repay to the Lenders in full on the date specified in clause (a) of the definition of “Revolving Termination Date” the aggregate principal amount of the Revolving Loans and Swing Loans owing by such Borrowers outstanding on the Revolving Termination Date. (c) Asset Dispositions . If a Borrower or any Guarantor shall at any time or from time to time: 16 (i)make a Disposition (other than a Disposition in accordance with subsections 5.2(k), 5.2(m), 5.2(n) and 5.2(o) hereof); or (ii)suffer an Event of Loss; and, in each case, the aggregate amount of the Net Proceeds received by such Borrower or Guarantor in connection with such Disposition or Event of Loss and all other Dispositions and Events of Loss occurring during the fiscal year exceeds the US Dollar Equivalent of $2,500,000, then (A) the Borrower Representative shall promptly notify the Agent of such Disposition or Event of Loss (including the amount of the estimated Net Proceeds to be received by such Borrower or Guarantor in respect thereof) and (B) promptly upon receipt by such Borrower or Guarantor of the Net Proceeds of such Disposition or Event of Loss, the Borrowers shall deliver, or cause to be delivered, such Net Proceeds to the Agent for distribution to the Lenders as a prepayment of the Loans owing by the Borrowers, which prepayment in either case shall be applied in accordance with subsection 1.8(e) hereof; provided that, the Borrowers shall not be required to prepay the Loans with Net Proceeds constituting Excess Asset Sale Proceeds, which, for the avoidance of doubt, may be retained and used by the Borrowers in their sole discretion. Notwithstanding the foregoing and provided no Event of Default has occurred and is continuing, such prepayment shall not be required to the extent a Borrower or a Subsidiary reinvests or enters into any binding commitment that would effect such a reinvestment of the Net Proceeds of such Disposition or Event of Loss in productive assets (other than Inventory) of a kind then used or usable in the business of a Borrower or such Guarantor, within one hundred eighty (180) days after the date of such Disposition or Event of Loss and in the case of a binding commitment, such funds are reinvested within ninety (90) days after the date such binding commitment is entered into. Pending such reinvestment, the Net Proceeds shall be delivered to the Agent, for distribution first, to the Swingline Lender as a prepayment of Swing Loans (to the extent of Swing Loans outstanding), but not as a permanent reduction of the Swingline Commitment) and thereafter to the Revolving Lenders, as a prepayment of the Revolving Loans (to the extent of Revolving Loans then outstanding), but not as a permanent reduction of the Revolving Loan Commitment. (d) Issuance of Securities/Indebtedness . Immediately upon the receipt by ITG, or any Holding Company of ITG, of the Net Issuance Proceeds of: (i) the issuance of Stock or Stock Equivalents (including any capital contribution but excluding any Net Issuance Proceeds from Excluded Equity Issuances) or (ii) Holdco Debt (other than the Secured Note Indebtedness), then, in each case, the Borrowers shall deliver, or cause to be delivered, to the Agent an amount equal to such Net Issuance Proceeds for application to the Loans in accordance with subsection 1.8(e). (e) Application of Certain Prepayments . (i)Subject to subsection 1.10(c) and subsection 1.8(e)(iii), any prepayments pursuant to Section 1.7 or subsection 1.8(d) shall be applied first to prepay all remaining installments of the Term Loan in inverse order of maturity, second to prepay outstanding Swing Loans, and third to prepay outstanding Revolving Loans owing by the Borrowers without a permanent reduction of the Aggregate Revolving Loan Commitment (other than in the case of subsection 1.8(d), which shall result in a permanent reduction of the Aggregate Revolving Loan Commitment by a corresponding amount). 17 (ii)Subject to subsection 1.10(c) and subsection 1.8(e)(iii), any prepayments pursuant to subsection 1.8(c) (other than prepayments of Swing Loans and Revolving Loans pending reinvestment pursuant to a binding commitment as set forth in the last sentence of subsection 1.8(c)) shall be applied first to prepay remaining installments of the Term Loans in the inverse order of maturity in an amount equal to 85% of the Net Orderly Liquidation Value of the Equipment, if any, sold pursuant to such Disposition and 60% of the fair market value of the real Property, if any, sold pursuant to such Disposition (which such prepayment shall result in a recalculation of the scheduled Term Loan payments under Section 1.8(a) based on the principal amount of outstanding Term Loans), second to prepay outstanding Revolving Loans in an amount equal to the aggregate amount of Eligible Accounts and Eligible Inventory attributed to such Disposition, if any, in the Borrowing Base Certificate most recently delivered to the Agent prior to such sale (without a permanent reduction of the Aggregate Revolving Loan Commitment) and third : (x) from and after the Closing Date through and including March 31, 2012, (A) if Average Adjusted Availability is no less than $10,000,000 and the Fixed Charge Coverage Ratio for the twelve month period ending as of the last day of the immediately preceding fiscal month both before and after giving effect to such Disposition is no less than 1.15 to 1.00, as determined by the Borrowers in their sole discretion (such amounts, the “Pre 3/31 Clause (A) Excess Proceeds”); or (B) if Average Adjusted Availability is less than $10,000,000 or the Fixed Charge Coverage Ratio for the twelve month period ending as of the last day of the immediately preceding fiscal month both before and after giving effect to such Disposition is less than 1.15 to 1.00, first to prepay remaining installments of the Term Loans in the inverse order of maturity until paid in full, second to prepay outstanding Revolving Loans until paid in full (without a permanent reduction of the Aggregate Revolving Loan Commitment) and third as determined by the Borrowers in their sole discretion (such amounts in this clause third of subclause (B), the “Pre 3/31 Clause (B) Excess Proceeds”); and (y) from and after April 1, 2012, 18 (A) if Average Adjusted Availability is no less than $12,500,000 and the Fixed Charge Coverage Ratio for the twelve month period ending as of the last day of the immediately preceding fiscal month both before and after giving effect to such Disposition is no less than 1.25 to 1.00, as determined by the Borrowers in their sole discretion (such amounts, the “Post 3/31 Clause (A) Excess Proceeds”); or (B) if Average Adjusted Availability is less than $12,500,000 or the Fixed Charge Coverage Ratio for the twelve month period ending as of the last day of the immediately preceding fiscal month both before and after giving effect to such Disposition is less than 1.25 to 1.00, first to prepay remaining installments of the Term Loans in the inverse order of maturity until paid in full, second to prepay outstanding Revolving Loans until paid in full (without a permanent reduction of the Aggregate Revolving Loan Commitment) and third as determined by the Borrowers in their sole discretion (such amounts in this clause third of subclause (B), the “Post 3/31 Clause (B) Excess Proceeds” and, together with the Pre 3/31 Clause (A) Excess Proceeds, the Pre 3/31 Clause (B) Excess Proceeds and the Post 3/31 Clause (A) Excess Proceeds, the “Excess Asset Sale Proceeds”). Amounts prepaid under this Section 1.8(e) shall be applied first to any Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest Periods remaining. Together with each prepayment under this Section 1.8(e), the Borrowers shall pay any amounts required pursuant to Section 10.4 hereof. (iii)Notwithstanding anything in subclauses (i) or (ii) of this subsection 1.8(e), (x) no such prepayments shall be applied to that portion of the Term Loans and Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement until such time as all other Obligations have been Paid in Full and (y) in carrying out the application of proceeds pursuant to subclauses (i) and (ii) of this subsection 1.8(e), (A) amounts received shall be applied in the numerical order provided until exhausted prior to the application to the next succeeding category (other than in the case of Term Loans and Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement, which Term Loans and Revolving Loans, if any, shall not be repaid until such time as all other Obligations have been Paid in Full) and (B) each of the Lenders or other Persons entitled to payment shall receive an amount equal to its pro rata share of amounts available to be applied pursuant thereto. 19 (f) Application of Prepayments from Proceeds from Cone Jacquards Purchase Agreement . Subject to subsection 1.10(c), the Net Proceeds received from the sale of certain assets of Denim and Jacquards pursuant to the Cone Jacquards Purchase Agreement shall be applied first to prepay remaining installments of the Term Loans in order of their maturity in an amount equal to 85% of the Net Orderly Liquidation Value of the Equipment sold pursuant to the Cone Jacquards Purchase Agreement and 60% of the fair market value of the real Property sold pursuant to the Cone Jacquards Purchase Agreement (which such prepayment shall result in a recalculation of the scheduled Term Loan payments under Section 1.8(a) based on the principal amount of outstanding Term Loans after such prepayment in a manner agreed between the Borrowers and the Agent on or prior to the Closing Date), second to prepay outstanding Revolving Loans in an amount equal to the aggregate amount of Eligible Accounts and Eligible Inventory attributed to Jacquards in the Borrowing Base Certificate most recently delivered to the Agent prior to such sale (without a permanent reduction of the Aggregate Revolving Loan Commitment) and third as determined by the Borrowers in their sole discretion (such amounts in this clause third, the “Cone Jacquards Excess Proceeds”); provided, that, notwithstanding the foregoing, any amounts received by Borrowers in payment of the Promissory Note (as defined in the Cone Jacquards Purchase Agreement) shall be applied to prepay outstanding Revolving Loans (without a permanent reduction of the Aggregate Revolving Loan Commitment), if any. Amounts prepaid shall be applied first to any Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest Periods remaining. Together with each prepayment under this Section 1.8(f), the Borrowers shall pay any amounts required pursuant to Section 10.4 hereof. (g) No Implied Consent . Provisions contained in this Section 1.8 for the application of proceeds of certain transactions shall not be deemed to constitute consent of the Lenders to transactions that are not otherwise permitted by the term hereof. (h) Application of Prepayments from Net Proceeds of Phong Phu Asset Sales . Subject to subsection 1.10(c), if a Borrower or any of its Subsidiaries receives any Net Proceeds from the sale, lease, conveyance or other disposition of any Property of Phong Phu (a “Phong Phu Asset Sale”), then (A) the Borrower Representative shall promptly notify the Agent of such Phong Phu Asset Sale (including the amount of the estimated Net Proceeds to be received by such Borrower or such Subsidiary in respect thereof) and (B) promptly upon receipt by such Borrower or such Subsidiary of the Net Proceeds of such Phong Phu Asset Sale, the Borrowers shall deliver, or cause to be delivered, such Net Proceeds to the Agent for distribution to the Lenders as a prepayment of the Loans owing by the Borrowers, which prepayment shall be applied first to prepay outstanding Swing Loans, second to prepay outstanding Revolving Loans owing by the Borrowers without a permanent reduction of the Aggregate Revolving Loan Commitment and third to prepay all remaining installments of the Term Loan in inverse order of maturity; provided that the aggregate amount of Net Proceeds of one or more Phong Phu Asset Sales that shall be required to be applied to prepay the Obligations pursuant to this clause (h) shall not exceed $3,500,000 . In carrying out the foregoing, (i) amounts received shall be applied in the numerical order provided until exhausted prior to the application to the next succeeding category and (ii) each of the Lenders or other Persons entitled to payment shall receive an amount equal to its pro rata share of amounts available to be applied pursuant to clauses first , second and third above. Amounts prepaid shall be applied first to any Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest Periods remaining. Together with each prepayment under this Section 1.8(h), the Borrowers shall pay any amounts required pursuant to Section 10.4 hereof. 20 (i) Application of Prepayments from Net Proceeds from Narricot Sale . Subject to subsection 1.10(c), if a Borrower or any of its Subsidiaries receives any Net Proceeds from the Narricot Sale then (A) the Borrower Representative shall promptly notify the Agent of such Narricot Sale (including the amount of the estimated Net Proceeds to be received by such Borrower or such Subsidiary in respect thereof) and (B) promptly upon receipt by such Borrower or such Subsidiary of the Net Proceeds of such Narricot Sale, the Borrowers shall deliver, or cause to be delivered, such Net Proceeds to the Agent for distribution to the Lenders as a prepayment of the Loans owing by the Borrowers, which prepayment shall be applied first to prepay all remaining installments of the Term Loan in inverse order of maturity in an amount equal to $1,200,000, second to prepay outstanding Swing Loans and third to prepay outstanding Revolving Loans owing by the Borrowers without a permanent reduction of the Aggregate Revolving Loan Commitment. In carrying out the foregoing, (i) amounts received shall be applied in the numerical order provided until exhausted prior to the application to the next succeeding category and (ii) each of the Lenders or other Persons entitled to payment shall receive an amount equal to its pro rata share of amounts available to be applied pursuant to clauses first , second and third above. Amounts prepaid shall be applied first to any Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest Periods remaining. Together with each prepayment under this Section 1.8(i), the Borrowers shall pay any amounts required pursuant to Section 10.4 hereof. (j) Application of Prepayments from Net Proceeds from Summit Sale . Subject to subsection 1.10(c), if a Borrower or any of its Subsidiaries receives any Net Proceeds from the Summit Sale then (A) the Borrower Representative shall promptly notify the Agent of such Summit Sale (including the amount of the estimated Net Proceeds to be received by such Borrower or such Subsidiary in respect thereof) and (B) promptly upon receipt by such Borrower or such Subsidiary of the Net Proceeds of such Summit Sale, the Borrowers shall deliver, or cause to be delivered, such Net Proceeds to the Agent for distribution to the Lenders as a prepayment of the Loans owing by the Borrowers, which prepayment shall be applied first to prepay outstanding Swing Loans, second to prepay outstanding Revolving Loans owing by the Borrowers without a permanent reduction of the Aggregate Revolving Loan Commitment and third to prepay all remaining installments of the Term Loan in inverse order of maturity. In carrying out the foregoing, (i) amounts received shall be applied in the numerical order provided until exhausted prior to the application to the next succeeding category and (ii) each of the Lenders or other Persons entitled to payment shall receive an amount equal to its pro rata share of amounts available to be applied pursuant to clauses first , second and third above. Amounts prepaid shall be applied first to any Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest Periods remaining. Together with each prepayment under this Section 1.8(j), the Borrowers shall pay any amounts required pursuant to Section 10.4 hereof. 21 Fees . (a) Agent’s Fees . The Borrowers shall pay to the Agent, for the Agent’s own account, fees in the amounts and at the times set forth in a letter agreement between the Borrowers and the Agent dated as of the Closing Date (as amended from time to time, the “Fee Letter”). (b) Unused Commitment Fee . The Borrowers shall pay to the Agent, for the ratable benefit of the Revolving Lenders, a fee (the “ Unused Commitment Fee ”) in an amount equal to the Usage multiplied by the Applicable Commitment Fee Percentage calculated as of the last day of such preceding month. The total fee paid by the Borrowers will be equal to the sum of all of the fees due to the Lenders, subject to subsection 1.11(e)(vi). Such fee shall be payable monthly in arrears on the first day of the month following the date hereof and the first day of each month thereafter. The Unused Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from and after mutual execution and delivery of this Agreement. For purposes of this subsection 1.9(b), the Revolving Loan Commitment of any Non-Funding Lender pursuant to clause (a) of the definition thereof shall be deemed to be zero. (c) Letter of Credit Fee . The applicable Borrower agrees to pay to the Agent for the ratable benefit of the Revolving Lenders, as compensation to such Lenders for Letter of Credit Obligations incurred hereunder, (i) without duplication of costs and expenses otherwise payable to the Agent or Revolving Lenders hereunder or fees otherwise paid by the Borrowers, all reasonable costs and expenses incurred by the Agent or any Lender on account of such Letter of Credit Obligations, and (ii) for each month during which any Letter of Credit Obligation shall remain outstanding, a fee (the “ Letter of Credit Fee ”) in an amount equal to the product of the average daily undrawn face amount of all Letters of Credit issued, guaranteed or supported by risk participation agreements multiplied by a per annum rate equal to the Applicable Margin with respect to Revolving Loans which are LIBOR Rate Loans; provided, however, at the Majority Revolving Lenders’ option, while an Event of Default exists (or automatically while an Event of Default under subsection 7.1(f) or 7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum. Such fee shall be paid to the Agent for the benefit of the Revolving Lenders in arrears, on the first day of each calendar month and on the Revolving Termination Date. In addition, the Borrowers shall pay to any L/C Issuer, on demand, such reasonable fees, without duplication of fees otherwise payable hereunder (including all per annum fees), a fronting fee equal to .125% per annum on the average outstanding amounts of each Letter of Credit, which fee shall be payable monthly in arrears, on the first day of each month, and other charges and expenses of such L/C Issuer in respect of the issuance, negotiation, acceptance, amendment, transfer and payment of such Letter of Credit or otherwise payable pursuant to the application and related documentation under which such Letter of Credit is issued. Payments by the Borrowers . (a)All payments (including prepayments) to be made by each Credit Party on account of principal, interest, fees and other amounts required hereunder shall be made without set off, recoupment, counterclaim, withholding or deduction of any kind, and shall, except as otherwise expressly provided herein, be made to the Agent (for the ratable account of the Persons entitled thereto) at the address for payment specified in the signature page hereof in relation to the Agent (or such other address as the Agent may from time to time specify in accordance with Section 9.2), and shall be made in Dollars and in immediately available funds, no later than 2:00 p.m. (New York time) on the date due; provided that, accrued interest payable with respect to Term Loans and Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement shall be capitalized on the applicable Interest Payment Date and the capitalized amount shall be added to the then outstanding principal amount of such Term Loans and Revolving Loans, as the case may be. Any payment which is received by the Agent later than 2:00 p.m. (New York time) shall be deemed to have been received on the immediately succeeding Business Day and any applicable interest or fee shall continue to accrue. Each Borrower and each other Credit Party hereby irrevocably waives the right to direct the application during the continuance of an Event of Default of any and all payments in respect of any Obligation and any proceeds of Collateral. Each Borrower hereby authorizes the Agent and each Lender to make a Revolving Loan (which shall be a Base Rate Loan and which may be a Swing Loan) to pay (i) interest, principal (including Swing Loans), Unused Commitment Fees, Letter of Credit Fees and fees payable to Agent pursuant to the Fee Letter owing by the Borrowers on the date due, or (ii) after ten (10) days prior notice to the Borrower Representative, other fees, costs or expenses payable by such Borrower or any of its Subsidiaries hereunder or under the other Loan Documents. 22 (b)Subject to the provisions set forth in the definition of “Interest Period” herein, if any payment hereunder shall be stated to be due on a day other than a Business Day, such payment shall be made on the next succeeding Business Day, and such extension of time shall in such case be included in the computation of interest or fees, as the case may be. (c)During the continuance of an Event of Default, the Agent may, and shall upon the direction of the Majority Lenders apply any and all payments in respect of any Obligation in accordance with clauses first through eigh th below; provided that, notwithstanding the foregoing, amounts received by Agent and/or any Lender in respect of the WLR/RBS Letter of Credit II shall be applied in accordance with Section 1.15. Notwithstanding any provision herein to the contrary (other than as set forth in the immediately preceding sentence), all amounts collected or received by the Agent from Borrowers or their Subsidiaries after any or all of the Obligations have been accelerated (so long as such acceleration has not been rescinded) and all proceeds of Collateral of any Borrower and its Subsidiaries received by the Agent from any Borrowers or its Subsidiaries as a result of the exercise of its remedies under the Collateral Documents after the occurrence and during the continuance of an Event of Default shall be applied as follows: first , to payment of costs and expenses, including Attorney Costs, of the Agent and the Collateral Agents payable or reimbursable by the Credit Parties under the Loan Documents; 23 second , to payment of Attorney Costs of Lenders payable or reimbursable by the Borrowers under this Agreement; third , to payment of all accrued unpaid interest on the Obligations and fees owed to the Agent, the Collateral Agents, Lenders and L/C Issuers; fourth , to payment of principal of the Obligations including, without limitation, L/C Reimbursement Obligations then due and payable and cash collateralization of L/C Reimbursement Obligations to the extent not then due and payable; fifth , to payment of Obligations with respect to Secured Rate Contracts (other than Secured Rate Contracts that are Equipment Finance Contracts); sixth , to payment of Obligations with respect to Bank Products and Secured Rate Contracts that are Equipment Finance Contracts; seventh , to payment of any other amounts owing constituting Obligations; and eighth , any remainder shall be for the account of and paid to whoever may be lawfully entitled thereto. Notwithstanding anything in subclauses first through eighth of this subsection 1.10(c), (x) no such proceeds shall be applied to that portion of the Term Loans and Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement until such time as all other Obligations have been Paid in Full and (y) in carrying out the application of proceeds pursuant to subclauses first through eighth of this subsection 1.10(c), (A) amounts received shall be applied in the numerical order provided until exhausted prior to the application to the next succeeding category (other than in the case of Term Loans and Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement, which Term Loans and Revolving Loans, if any, shall not be repaid until such time as all other Obligations have been Paid in Full) and (B) each of the Lenders or other Persons entitled to payment shall receive an amount equal to its pro rata share of amounts available to be applied pursuant to clauses third , fourth , fifth , sixth and seventh above. Furthermore, notwithstanding anything in clause (c) above to the contrary, to the extent the Agent receives proceeds of voting equity interests in any Foreign Subsidiary of a Credit Party, such proceeds shall be applied in accordance with (and in the order of) clauses first through eighth of clause (c) above; provided , however, that in no case shall proceeds from the sale of more than 65% of such voting equity interests be applied to the payments described in clauses first through fifth of clause (c) above. Payments by the Lenders to the Agent; Settlement . (a)The Agent may, on behalf of Lenders, disburse funds to the Borrowers for Loans requested. Each Lender shall reimburse the Agent on demand for all funds disbursed on its behalf by the Agent, or if the Agent so requests, each Lender will remit to the Agent its Commitment Percentage of any Loan before the Agent disburses same to the Borrowers. If the Agent elects to require that each Lender make funds available to the Agent prior to disbursement by the Agent to the Borrowers, the Agent shall advise each Lender by telephone, fax or email of the amount of such Lender’s Commitment Percentage of the Loan requested by the Borrower Representative no later than 2:00 p.m. (New York time) on the scheduled Borrowing date applicable thereto, and each such Lender shall pay the Agent such Lender’s Commitment Percentage of such requested Loan, in same day funds, by wire transfer to the Agent’s account on such scheduled Borrowing date. If any Lender fails to pay its Commitment Percentage within one (1) Business Day after the Agent’s demand, the Agent shall promptly notify the Borrower Representative, and the Borrowers shall immediately repay such amount to the Agent. Any repayment required pursuant to this subsection 1.11(a) shall be without premium or penalty. Nothing in this subsection 1.11(a) or elsewhere in this Agreement or the other Loan Documents, including the remaining provisions of Section 1.11, shall be deemed to require the Agent to advance funds on behalf of any Lender or to relieve any Lender from its obligation to fulfill its Commitments hereunder or to prejudice any rights that the Agent, Swingline Lender or Borrowers may have against any Lender as a result of any default by such Lender hereunder. 24 (b)At least once each calendar week or more frequently at the Agent’s election (each, a “Settlement Date”), the Agent shall advise each Lender by telephone, fax or email of the amount of such Lender’s Commitment Percentage of principal, interest and fees paid for the benefit of Lenders with respect to each applicable Loan. The Agent shall pay to each Lender such Lender’s Commitment Percentage (except as otherwise provided in subsection 1.1(c)(vi) and subsection 1.11(e)) of principal, interest and fees paid by the Borrowers since the previous Settlement Date for the benefit of such Lender with respect to the Loans held by it. Such payments shall be made by wire transfer to such Lender not later than 2:00 p.m. (New York time) on the next Business Day following each Settlement Date. (c) Availability of Lender’s Commitment Percentage . The Agent may assume that each Revolving Lender will make its Commitment Percentage of each Revolving Loan available to the Agent on each Borrowing date. If such Commitment Percentage is not, in fact, paid to the Agent by such Revolving Lender when due, the Agent will be entitled to recover such amount on demand from such Revolving Lender without setoff, counterclaim, withholding or deduction of any kind. If any Revolving Lender fails to pay the amount of its Commitment Percentage forthwith upon the Agent’s demand, the Agent shall promptly notify the Borrower Representative and the applicable Borrowers shall immediately repay such amount to the Agent. Nothing in this subsection 1.11(c) or elsewhere in this Agreement or the other Loan Documents shall be deemed to require the Agent to advance funds on behalf of any Revolving Lender or to relieve any Revolving Lender from its obligation to fulfill its Commitments hereunder or to prejudice any rights that the Borrowers may have against any Revolving Lender as a result of any default by such Revolving Lender hereunder. Without limiting the provisions of subsection 1.11(b), to the extent that the Agent advances funds to the Borrowers on behalf of any Revolving Lender and is not reimbursed therefor on the same Business Day as such advance is made, the Agent shall be entitled to retain for its account all interest accrued on such advance from the date such advance was made until reimbursed by the applicable Revolving Lender. 25 (d) Return of Payments . (i)If the Agent pays an amount to a Lender under this Agreement in the belief or expectation that a related payment has been or will be received by the Agent from the Borrowers and such related payment is not received by the Agent, then the Agent will be entitled to recover such amount from such Lender on demand without setoff, counterclaim, withholding or deduction of any kind. (ii)If the Agent determines at any time that any amount received by the Agent under this Agreement must be returned to any Credit Party or paid to any other Person pursuant to any insolvency law or otherwise, then, notwithstanding any other term or condition of this Agreement or any other Loan Document, the Agent will not be required to distribute any portion thereof to any Lender. In addition, each Lender will repay to the Agent on demand any portion of such amount that the Agent has distributed to such Lender, together with interest at such rate, if any, as the Agent is required to pay to any Borrower or such other Person, without setoff, counterclaim, withholding or deduction of any kind, and Agent will be entitled to set-off against future distributions to such Lender any such amounts (with interest) that are not repaid on demand. (e) Non-Funding Lenders . (i) Responsibility . The failure of any Non-Funding Lender to make any Revolving Loan, Letter of Credit Obligation or any payment required by it, or to make any payment required by it hereunder, or to fund any purchase of any participation to be made or funded by it on the date specified therefor shall not relieve any other Lender (each such other Revolving Lender, an “Other Lender”) of its obligations to make such loan, fund the purchase of any such participation, or make any other payment required hereunder on such date, and neither the Agent nor, other than as expressly set forth herein, any other Lender shall be responsible for the failure of any Non-Funding Lender to make a loan, fund the purchase of a participation or make any other payment required hereunder. (ii) Reallocation . If any Revolving Lender is a Non-Funding Lender, all or a portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such Lender is the L/C Issuer that issued such Letter of Credit), funding obligations with respect to Revolving Loans and reimbursement obligations with respect to Swing Loans shall, at the Agent’s election at any time or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written request delivered to the Agent (whether before or after the occurrence of any Default or Event of Default), be reallocated to and assumed by the Revolving Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata in accordance with their Commitment Percentages of the Aggregate Revolving Loan Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage was reduced to zero and each other Revolving Lender’s Commitment Percentage had been increased proportionately), provided that no Revolving Lender shall be reallocated any such amounts or be required to fund any amounts that would cause the sum of its outstanding Revolving Loans, outstanding Letter of Credit Obligations, amounts of its participations in Swing Loans and its pro rata share of unparticipated amounts in Swing Loans to exceed its Revolving Loan Commitment. 26 (iii) Voting Rights . Notwithstanding anything set forth herein to the contrary, including Section 9.1, a Non-Funding Lender (other than a Non-Funding Lender who only holds Term Loans) shall not have any voting or consent rights under or with respect to any Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have its Loans and Commitments, included in the determination of “Majority Lenders”, “Majority Revolving Lenders”, “Supermajority Revolving Lenders” or “Lenders directly affected” pursuant to Section 9.1) for any voting or consent rights under or with respect to any Loan Document, provided that (A) the Commitment of a Non-Funding Lender may not be increased, (B) the principal of a Non-Funding Lender’s Loans may not be reduced or forgiven, and (C) the interest rate applicable to Obligations owing to a Non-Funding Lender may not be reduced in such a manner that by its terms affects such Non-Funding Lender more adversely than other Lenders, in each case without the consent of such Non-Funding Lender. Moreover, for the purposes of determining Majority Lenders, Majority Revolving Lenders and Supermajority Revolving Lenders, the Loans, Letter of Credit Obligations, and Commitments held by Non-Funding Lenders shall be excluded from the total Loans and Commitments outstanding. (iv) Borrower Payments to a Non-Funding Lender . The Agent shall be authorized to use all payments received by the Agent for the benefit of any Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to the appropriate Secured Parties. Following such payment in full of the Aggregate Excess Funding Amount, Agent shall be entitled to hold such funds as cash collateral in a non-interest bearing account up to an amount equal to such Non-Funding Lender’s unfunded Revolving Loan Commitment and to use such amount to pay such Non-Funding Lender’s funding obligations hereunder until the Obligations are paid in full in cash, all Letter of Credit Obligations have been discharged or cash collateralized and all Commitments have been terminated. Upon any such unfunded obligations owing by a Non-Funding Lender becoming due and payable, Agent shall be authorized to use such cash collateral to make such payment on behalf of such Non-Funding Lender. With respect to such Non-Funding Lender’s failure to fund Revolving Loans or purchase participations in Letters of Credit or Letter of Credit Obligations, any amounts applied by Agent to satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan or amount of the participation required to be funded and, if necessary to effectuate the foregoing, the other Revolving Lenders shall be deemed to have sold, and such Non-Funding Lender shall be deemed to have purchased, Revolving Loans or Letter of Credit participation interests from the other Revolving Lenders until such time as the aggregate amount of the Revolving Loans and participations in Letters of Credit and Letter of Credit Obligations are held by the Revolving Lenders in accordance with their Commitment Percentages of the Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender to Agent which are not paid when due shall accrue interest at the interest rate applicable during such period to Revolving Loans that are Base Rate Loans. In the event that Agent is holding cash collateral of a Non-Funding Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant to the definition of Non-Funding Lender, Agent shall return the unused portion of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations owing by such Lender to the Agent, L/C Issuers, Swing Line Lender, and other Lenders under the Loan Documents, including such Lender’s pro rata share of all Revolving Loans, Letter of Credit Obligations, Swing Line Loans, plus, without duplication, (B) all amounts of such Non-Funding Lender’s Commitment reallocated to other Lenders pursuant to subsection 1.11(e)(ii). 27 (v) Cure . A Lender may cure its status as a Non-Funding Lender under clause (a) of the definition of Non-Funding Lender if such Lender (A) fully pays to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding Amount, plus all interest due thereon and (B) timely funds the next Revolving Loan required to be funded by such Lender or makes the next reimbursement required to be made by such Lender. Any such cure shall not relieve any Lender from liability for breaching its contractual obligations hereunder. (vi) Fees . A Lender that is a Non-Funding Lender pursuant to clause (a) of the definition of Non-Funding Lender shall not earn and shall not be entitled to receive, and the Borrowers shall not be required to pay, such Lender’s portion of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender pursuant to clause (a) thereof. In the event that any reallocation of Letter of Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period of time that such reallocation remains in effect, the Letter of Credit Fee payable with respect to such reallocated portion shall be payable to (A) all Revolving Lenders based on their pro rata share of such reallocation or (B) to the L/C Issuer for any remaining portion not reallocated to any other Revolving Lenders. Eligible Accounts . (a)All of the Accounts owned by the Borrowers and properly reflected as “Eligible Accounts” (as defined below in clause (b) below) in the most recent Borrowing Base Certificate delivered by the Borrower Representative to the Agent shall be “Eligible Accounts” for purposes of this Agreement. The Agent and the Collateral Agents shall have the right to establish, modify or eliminate Reserves against Eligible Accounts from time to time in its reasonable credit judgment. In addition, the Agent and the Collateral Agents reserve the right, at any time and from time to time after the Closing Date, to adjust any of the applicable criteria or to establish new criteria for the determination of Eligible Accounts in its reasonable credit judgment, subject to the approval of the Lenders in the case of adjustments or new criteria for the determination of Eligible Accounts that would have the effect of making more credit available under the new determination criteria than what was available under the determination criteria in place as of the Closing Date. 28 (b)“Eligible Accounts” means on any date of determination, all Accounts, but excluding Accounts: (i)that are unpaid more than 120 days after the invoice date (or 150 days in the case of Extended Terms Accounts) or more than 60 days past due; (ii)that are owed by an Account Debtor who is obligated on Accounts owed to Borrowers more than fifty percent (50%) of the aggregate unpaid balance of which have been unpaid for longer than the relevant period specified in clause (a) above, unless the Agent has approved the continued eligibility thereof; (iii)that do not arise out of the sale by a Borrower of Inventory and/or the rendition by a Borrower of services in the ordinary course of business to an Account Debtor; (iv)owing by Account Debtors located outside of the United States or Canada, except: (A) aggregate Accounts of up to the US Dollar Equivalent of $10,000,000 (x) owing by Account Debtors set forth on Schedule 1.12 (as amended from time to time with the consent of Agent) and subject to the sub-limits set forth on Schedule 1.12 and (y) such other Account Debtors set forth in the Borrowing Base Certificate which are approved by the Agent; (B) Accounts owing by subsidiaries of Autoliv located in Mexico not to exceed the US Dollar Equivalent of $1,000,000 in the aggregate; and (C) without duplication of clause (A) and (B) above, Accounts which are insured through credit insurance issued by insurers and with coverage reasonably satisfactory to the Agent pursuant to documents in form and substance reasonably satisfactory to the Agent and which are otherwise Eligible Accounts (“Insured Accounts”); (v)with respect to which the Account Debtor is (A) an Affiliate of a Borrower, (B) a director, officer or employee of a Borrower or an Affiliate of a Borrower, (C) the United States of America or any department, agency or instrumentality thereof, unless the applicable Borrower shall have complied with the Federal Assignment of Claims Act of 1940, as amended, to the satisfaction of the Agent or proceeds of the Accounts arising under the applicable contract are deposited in a depository account subject to a Control Agreement, (D) any government other than the United States of America, including any department, agency or instrumentality thereof, (E) a debtor under any proceeding under the Bankruptcy Code or any other comparable bankruptcy or insolvency law applicable under the law of any other country or political subdivision thereof unless otherwise agreed by the Agent, or (F) an assignor for the benefit of creditors; (vi) that are not subject to a first priority perfected Lien in favor of the Agent for the benefit of the Secured Parties, or Accounts which are subject to any Lien, in each case, other than Permitted Liens; (vii) of any Borrower which are not subject to a valid and binding sales contract (or if there is no sales contract, purchase order or order confirmation) governed by the laws of the United States or if disputes arising thereunder are not subject to the jurisdiction of the United States or any state of the United States; 29 (viii) [Intentionally Omitted]; (ix) with respect to which there is an unresolved dispute (or in respect of which any setoff, counterclaim or defense is asserted) (but only to the extent of the disputed amount or asserted claim); (x)otherwise Eligible Accounts, only to the extent that including such Accounts as Eligible Accounts would cause the total Eligible Accounts owing from the Account Debtor obligated thereon or its Affiliates to exceed twenty percent (20%) of all Eligible Accounts; (xi)that arise from a sale to an Account Debtor on a bill-and-hold guaranteed sale, sale-or-return, sale-on-approval, consignment, trial approval, evaluation or any other repurchase or return basis or with respect to which the obligations of the applicable Account Debtor thereon are contingent upon any further performance or delivery to be made by a Borrower or one of its Subsidiaries; (xii)that are not payable in Dollars, Canadian Dollars, Euros or Pounds Sterling; and (xiii)originated by Parras Cone, unless (A) such Accounts have been sold to Denim pursuant to the Mexican Sale Agreement, (B) such Accounts are owing by Account Debtors located in the United States, and (C) the contracts giving rise to such Accounts are governed by the laws of a jurisdiction within the United States. Eligible Inventory . (a)All of the Inventory owned by a Borrower and properly reflected as “Eligible Inventory” (as defined in clause (b) below) in the most recent Borrowing Base Certificate delivered by the Borrower Representative to the Agent shall be “Eligible Inventory” for purposes of this Agreement. The Agent and the Collateral Agents shall have the right to establish, modify, or eliminate Reserves against Eligible Inventory from time to time in its reasonable credit judgment. In addition, the Agent reserves the right, at any time and from time to time after the Closing Date, to adjust any of the applicable criteria or to establish new criteria , in its reasonable credit judgment, subject to the approval of the Lenders in the case of adjustments or new criteria for the determination of Eligible Inventory that would have the effect of making more credit available under the new determination criteria than what was available under the determination criteria in place as of the Closing Date. (b)“Eligible Inventory” means all Inventory in the possession of a Borrower and located within the United States of America or Canada, including, but not limited to all raw material inventory, Greige Goods and finished goods inventory, and as to which such Borrower has title, valued at the lower of cost (on a FIFO basis) or market, excluding Inventory: 30 (i)which is not subject to a perfected first priority Lien in favor of the Agent for the benefit of the Agent and the Lenders, or Inventory which is subject to any Lien, in each case, other than Permitted Liens; (ii)which has been acquired by a Borrower on consignment or has been placed out on consignment by a Borrower, unless such Inventory is subject to a first priority perfected security interest in favor of the Agent for the benefit of the Secured Parties; (iii)which is obsolete, non-first quality, without sales activity (or with minimal sales activity) in the past twelve months, or which consists of Inventory returned by a buyer, or which is not free from any defects which might adversely affect the market value thereof; (iv)produced in violation of the Fair Labor Standards Act and subject to the so-called “hot goods” provision contained in Title § 29 U.S.C. 215(a)(1); (v)subject to any licensing, patent, royalty, trademark, trade name or copyright agreements with any third parties which would require any consent of any third party for the sale or disposition of such Inventory (which consent has not been obtained) or the payment of any monies to any third party upon such sale or other disposition (to the extent of such monies); (vi)which is located at any site in the United States or Canada where the aggregate value of all Inventory at that site is less than $100,000; (vii)which is work-in-process (other than Greige Goods), or which consists of packing or shipping materials, replacement parts, dyes, chemicals, fuel and supplies; (viii)which consists of costs associated with “freight-in” charges; (ix)consists of Hazardous Materials or goods that can be transported or sold only with licenses that are not readily available; and (x)which is not covered by insurance in accordance herewith. Notwithstanding anything to the contrary herein, Agent and the Collateral Agents may include Inventory located in Mexico in the Borrowing Base with the consent of, and subject to any requested terms required by, the Lenders. Borrower Representative . Each Borrower hereby designates and appoints ITG as its representative and agent on its behalf (the “Borrower Representative”) for the purposes of issuing Notices of Borrowings, Notices of Conversion/Continuation, L/C Requests and Swingline Requests, delivering certificates including Compliance Certificates and Borrowing Base Certificates, giving instructions with respect to the disbursement of the proceeds of the Loans, selecting interest rate options, giving and receiving all other notices and consents hereunder or under any of the other Loan Documents and taking all other actions (including in respect of compliance with covenants) on behalf of any Borrower or Borrowers under the Loan Documents. The Borrower Representative hereby accepts such appointment. The Agent and each Lender may regard any notice or other communication pursuant to any Loan Document from the Borrower Representative as a notice or communication from all Borrowers. Each warranty, covenant, agreement and undertaking made on behalf of a Borrower by the Borrower Representative shall be deemed for all purposes to have been made by such Borrower and shall be binding upon and enforceable against such Borrower to the same extent as if the same had been made directly by such Borrower. 31 WLR/RBS Letters of Credit . (a)Agent, for and on behalf of itself and the Lenders, hereby acknowledges and agrees that (i) Agent will not request payment under the WLR/RBS Letter of Credit II until such time as a Specified WLR/RBS LC II Event under clause (v) of the definition thereof shall have occurred (as determined by Agent in its sole and absolute discretion), (ii) Agent will not request payment under the WLR/RBS Letter of Credit II until such time as a Specified WLR/RBS LC II Event under clause (i), (ii), (iii), (iv) or (vi) of the definition thereof shall have occurred (as determined by Agent in its sole and absolute discretion); provided that, notwithstanding the foregoing, the Agent shall, at the request of the Majority Lenders, request payment under the WLR/RBS Letter of Credit II at such time as a Specified WLR/RBS LC II Event under clause (i), (ii), (iii), (iv) or (vi) of the definition thereof shall have occurred, and (iii) Agent will not request payment under the WLR/RBS Letter of Credit II in an amount in excess of the total aggregate amount of Obligations outstanding at the time of such request for payment (as determined by Agent in its sole and absolute discretion after consultation with any applicable Bank Product provider). Nothing in this Section 1.15(a) shall limit Agent’s or any Lender’s right to apply the proceeds of the WLR/RBS Letter of Credit II in payment of the Obligations independent of any other right or remedy that Agent or any Lender may at any time hold with respect to the Obligations or any security or guarantee therefor. In furtherance of the foregoing, each Credit Party hereby waives any right to require Agent or any Lender, prior to or as a condition to any request by Agent for payment under the WLR/RBS Letter of Credit II, to (w) proceed against the Borrowers or any other Person, (x) proceed against or exhaust any security for the Obligations or to marshal assets in connection with foreclosing collateral security, (y) give notice of the terms, time and place of any public or private sale of any security for the Obligations or (z) pursue any other remedy in Agent’s or such Lender’s power whatsoever. (b) [Intentionally Omitted] . (c)Any amounts received by Agent and/or any Lender in respect of the WLR/RBS Letter of Credit II shall first be paid to the applicable Lenders as consideration for the WLR Participations purchased by WLR Recovery Fund IV, L.P. pursuant to the terms of the WLR Last-Out Participation Agreement and second be applied to prepay the Obligations in accordance with clauses first through seventh of Section 1.10(c); provided that, if for any reason (whether as a result of a Requirement of Law, as a result of a contractual obligation to which WLR Recovery Fund IV, L.P. is a party or otherwise) WLR Recovery Fund IV, L.P. is not permitted or fails to purchase, or the Lenders are prohibited from selling, one or more WLR Participations pursuant to the WLR Last-Out Participation Agreement, Agent shall apply proceeds of the WLR/RBS Letter of Credit II to prepay the Obligations in accordance with clauses first through seventh of Section 1.10(c). In carrying out the foregoing, (i) amounts received shall be applied in the numerical order provided until exhausted prior to the application to the next succeeding category and (ii) each of the Lenders or other Persons entitled to payment shall receive an amount equal to its pro rata share of amounts available to be applied pursuant to clauses first and second of this Section 1.15(c). 32 ARTICLE II - CONDITIONS PRECEDENT Conditions of Initial Loans . The effectiveness of this Agreement and the obligation of each Lender to make its initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the initial Letters of Credit hereunder is subject to satisfaction of the following conditions: (a) Loan Documents . The Agent shall have received on or before the Closing Date all of the agreements, documents, instruments and other items set forth on the Closing Checklist attached hereto as Exhibit 2.1 , each in form and substance reasonably satisfactory to the Agent; (b) Pro Forma Balance Sheet; Sources and Uses . The Agent shall have received a pro forma balance sheet of ITG and its Subsidiaries giving effect to the Loans advanced on the Closing Date and including the sources and uses thereof, in form and substance reasonably satisfactory to the Agent; (c) Availability . Not more than $55,000,000 in Revolving Loans shall be advanced on the Closing Date, and after giving effect to the payment of all costs and expenses due as of the Closing Date in connection therewith, funding of the initial Loans and issuance of the initial Letters of Credit, Availability (which shall be reduced by an amount equal to the aggregate of all accounts payable that are not current, determined in a manner consistent with past business practices) shall be not less than $10,000,000; (d) Termination of Mexican Facility . The Agent shall have received evidence in form and substance reasonably satisfactory to it that all Indebtedness of any Credit Party under that certain Term Loan Agreement dated as of the Original Closing Date by and among Burlington Morelos, GE Capital, as agent, the lenders signatory thereto, and the other Persons signatory thereto, has been repaid in full, together with all fees and other amounts owing thereunder, and all commitments thereunder have terminated, and all Liens securing such Indebtedness have been terminated and released; (e) Repayment of Specified Secured Note s . The Agent shall have received evidence that the aggregate principal balance of the Specified Secured Notes, after giving effect to repayments thereof occurring on or prior to the Closing Date, does not exceed $15,500,000; (f) Amendment to Secured Note Purchase Agreement . The Agent shall have received an amendment to the Secured Note Purchase Agreement extending the maturity date of the notes issued thereunder to a date that is no earlier than June 30, 2013; and 33 (g) Payment of Fees . The Agent and the Lenders shall have received the fees required to be paid on the Closing Date in the respective amounts specified in the Fee Letter, and shall have reimbursed the Agent for all fees, costs and expenses of closing presented as of the Closing Date. Conditions to All Borrowings . Except as otherwise expressly provided herein, no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter of Credit Obligation, if, as of the date thereof: (a)any representation or warranty by any Credit Party contained herein or in any other Loan Document is untrue or incorrect in any material respect (without duplication of any materiality qualifier contained therein) as of such date, except to the extent that such representation or warranty expressly relates to an earlier date (in which event such representations and warranties were untrue or incorrect as of such earlier date); (b)any Default or Event of Default has occurred and is continuing or would result after giving effect to any Loan (or the incurrence of any Letter of Credit Obligation); and (c)after giving effect to any Loan (or the incurrence of any Letter of Credit Obligations), the aggregate outstanding amount of the Revolving Loans (excluding, solely for purposes of this determination only, Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR Last-Out Participation Agreement) would exceed the Maximum Revolving Loan Balance (except as provided in Section 1.1(b). The request by the Borrower Representative and acceptance by Borrowers of the proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall be deemed to constitute, as of the date thereof, (i) a representation and warranty by Borrowers that the conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation by each Credit Party of the granting and continuance of the Agent’s Liens, on behalf of itself and Lenders, pursuant to the Collateral Documents. ARTICLE III - REPRESENTATIONS AND WARRANTIES The Credit Parties, jointly and severally, represent and warrant to the Agent and each Lender that the following are true, correct and complete: Corporate Existence and Power . Each Credit Party: 34 (a)is a corporation, limited liability company or limited partnership, as applicable, duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation, organization or formation, as applicable; (b)has (i) the corporate or limited liability company power and authority and (ii) all governmental licenses, authorizations, Permits, consents and approvals to own its assets, carry on its business and execute, deliver, and perform its obligations under, the Loan Documents to which it is a party; (c)is duly qualified as a foreign corporation, limited liability company or limited partnership, as applicable, and licensed and in good standing, under the laws of each jurisdiction where its ownership, lease or operation of Property or the conduct of its business requires such qualification or license; and (d)is in compliance with all Requirements of Law; except, in the case of clauses (b)(ii), (c) or (d), to the extent that the failure to do so would not reasonably be expected to have, either individually or in the aggregate, a Material Adverse Effect. Corporate Authorization; No Contravention . (a)The execution, delivery and performance of this Agreement by each of the Credit Parties and of any other Loan Document to which such Person is party, have been duly authorized by all necessary corporate or other applicable action, and do not and will not: (i)contravene the terms of any of that Person’s Organization Documents; (ii)conflict with or result in any breach or contravention of, or result of the creation of any Lien under, any document evidencing any material Contractual Obligation to which such Person is a party or any order, injunction, writ or decree of any Governmental Authority to which such Person or its Property is subject; or (iii)violate any Requirement of Law; except in each case referred to in clauses (i), (ii) and (iii) above, as would not reasonably be expected to result in a Material Adverse Effect. (b) Schedule 3.2 sets forth as of the Closing Date the authorized Stock and Stock Equivalents of each of the Credit Parties other than ITG and each of their respective Subsidiaries. All issued and outstanding Stock and Stock Equivalents of each of the Credit Parties (other than ITG) are duly authorized and validly issued, fully paid, non-assessable, and free and clear of all Liens other than, with respect to the Stock and Stock Equivalents of the Credit Parties (other than ITG), those in favor of the Agent, for the benefit of the Secured Parties. All such securities were issued in compliance with all applicable state and federal laws concerning the issuance of securities. As of the Closing Date, all of the issued and outstanding Stock and Stock Equivalents of each of the Credit Parties other than ITG is owned by the Persons and in the amounts set forth on Schedule 3.2 . Except as set forth on Schedule 3.2 , as of the Closing Date there are no pre-emptive or other outstanding rights, options, warrants, conversion rights or other similar agreements or understandings for the purchase or acquisition of any Stock and Stock Equivalents of any Credit Party other than ITG. 35 Governmental Authorization . No approval, consent, exemption, authorization, or other action by, or notice to, or filing with, any Governmental Authority is necessary or required in connection with the execution, delivery or performance by, or enforcement against, any Credit Party or any Subsidiary of any Credit Party of this Agreement or any other Loan Document except (a) for recordings and filings in connection with the Liens granted to the Agent under the Collateral Documents, (b) those obtained or made on or prior to the Closing Date and (c) other non-material approvals, consents, exemptions, authorizations, other actions, notices or filings which, if not obtained or made, would not reasonably be expected to have, either individually or in the aggregate, a Material Adverse Effect. Binding Effect . This Agreement and each other Loan Document to which any Credit Party or any Subsidiary of any Credit Party is a party constitute the legal, valid and binding obligations of each such Person which is a party thereto, enforceable against such Person in accordance with their respective terms, except as enforceability may be limited by applicable bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’ rights generally or by equitable principles relating to enforceability. Litigation . Except as specifically disclosed in Schedule 3.5 , as of the Closing Date there are no actions, suits, proceedings, claims or disputes pending, or to the best knowledge of each Credit Party, threatened or contemplated, at law, in equity, in arbitration or before any Governmental Authority, against any Credit Party, any Subsidiary of any Credit Party or any of their respective Properties which: (a)purport to challenge the validity or enforceability of this Agreement or any other Loan Document, or any of the transactions contemplated hereby or thereby; or (b)would reasonably be expected to result in equitable relief that would result in a Material Adverse Effect or monetary judgment(s), individually or in the aggregate, in excess of the US Dollar Equivalent of $2,000,000. No injunction, writ, temporary restraining order or any order of any nature has been issued by any court or other Governmental Authority purporting to enjoin or restrain any Credit Party from the execution, delivery or performance of this Agreement or any other Loan Document, or directing that the transactions provided for herein or therein not be consummated as herein or therein provided. As of the Closing Date, no Credit Party or any Subsidiary of any Credit Party is the subject of an audit by the IRS or other Governmental Authority or, to each Credit Party’s knowledge, any review or investigation by the IRS or other Governmental Authority concerning the violation or possible violation of any Requirement of Law. 36 No Default . No Default or Event of Default exists or would result from the incurring of any Obligations by any Credit Party or the grant or perfection of the Agent’s Liens on the Collateral. No Credit Party and no Subsidiary of any Credit Party is in default under or with respect to any Contractual Obligation in any respect which, individually or together with all such defaults, would reasonably be expected to have a Material Adverse Effect. ERISA Compliance . Schedule 3.7 sets forth, as of the Closing Date, a complete and correct list of, and that separately identifies, (i) all Title IV Plans, (ii) all Multiemployer Plans and (iii) all material Benefit Plans. The relevant Credit Party has received from the IRS, with respect to each Benefit Plan and each trust thereunder, intended to qualify for tax exempt status under Section 401 or Section 501 of the Code or other Requirements of Law, a determination letter stating that such Benefit Plan is a qualified plan under Section 401(a) of the Code and is exempt from United States federal income tax under Section 501(a) of the Code, and there has been no occurrence since the date of such determination letter which has adversely affected such qualification. Except for those that would not, in the aggregate, have a Material Adverse Effect, (x) each Benefit Plan is in compliance with applicable provisions of ERISA, the Code and other Requirements of Law, (y) there are no existing or pending (or to the knowledge of any Credit Party, threatened) claims (other than routine claims for benefits in the normal course), sanctions, actions, lawsuits or other proceedings or investigation involving any Benefit Plan to which any Credit Party incurs or otherwise has or could have an obligation or any Liability and (z) no ERISA Event is reasonably expected to occur. On the Closing Date, no ERISA Event has occurred in connection with which obligations and liabilities (contingent or otherwise) remain outstanding. No ERISA Affiliate would have any Withdrawal Liability as a result of a complete withdrawal from any Multiemployer Plan on the date this representation is made. Use of Proceeds; Margin Regulations . The proceeds of the Loans are intended to be and shall be used solely for the purposes set forth in and permitted by Section 4.10, and are intended to be and shall be used in compliance with Section 5.8. No Credit Party and no Subsidiary of any Credit Party is engaged in the business of purchasing or selling Margin Stock or extending credit for the purpose of purchasing or carrying Margin Stock. Proceeds of the Loans shall not be used for the purpose of purchasing or carrying Margin Stock. Title to Properties . Each of the Credit Parties and each of their respective Subsidiaries has good record and marketable title in fee simple to, or valid leasehold interests in, all real Property, and good and valid title to all owned personal Property and valid leasehold interests in all leased personal Property, in each instance, necessary to the ordinary conduct of their respective businesses. The Property of the Credit Parties and its Subsidiaries is subject to no Liens, other than Permitted Liens. 37 Taxes . Except as set forth on Schedule 3.10 , all material federal, state, local and foreign income and franchise and other material tax returns, reports and statements (collectively, the “Tax Returns”) required to be filed by any Tax Affiliate have been filed with the appropriate Governmental Authorities in all jurisdictions in which such Tax Returns are required to be filed and all taxes, charges and other impositions reflected therein or otherwise due and payable have been paid in all material respects prior to the date on which any Liability may be added thereto for non-payment thereof except for those contested in good faith by appropriate proceedings diligently conducted and for which adequate reserves are maintained on the books of the appropriate Tax Affiliate in accordance with GAAP. Except as set forth on Schedule 3.10 , as of the Closing Date, to the knowledge of the Borrowers, no Tax Return is under audit or examination by any Governmental Authority and no notice of such an audit or examination or any assertion of any claim for Taxes has been given or made by any Governmental Authority. All required amounts have been withheld by each Tax Affiliate from their respective employees for all periods in compliance with the tax, social security, employment and unemployment withholding provisions of applicable Requirements of Law and such withholdings have been timely paid to the appropriate Governmental Authorities. No Tax Affiliate has participated in a “reportable transaction” within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary group other than the group of which a Tax Affiliate is the common parent. Financial Condition . (a)Each of (i) the audited consolidated balance sheet of ITG and its Subsidiaries dated December 31, 2009 and the related audited consolidated statements of income or operations, shareholders’ equity and cash flows for the fiscal year ended on that date, (ii) the unaudited consolidated balance sheet of ITG and its Subsidiaries dated December 31, 2010 and the related unaudited consolidated statements of income or operations, shareholders’ equity and cash flows for the fiscal year ended on that date and (iii) the unaudited interim consolidated balance sheet of ITG and its Subsidiaries dated January 31, 2011 and the related unaudited consolidated statements of income, shareholders’ equity and cash flows for the twelve (12) months then ended: (x)were prepared in accordance with GAAP consistently applied throughout the respective periods covered thereby, except as otherwise expressly noted therein, subject to, in the case of the unaudited interim financial statements, normal year-end adjustments and the lack of footnote disclosures; and (y)present fairly in all material respects the consolidated financial condition of ITG and its Subsidiaries as of the dates thereof and results of operations for the periods covered thereby. (b)Since December 31, 2009, there has been no Material Adverse Effect. 38 (c)The Credit Parties and their Subsidiaries have no Indebtedness other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent Obligations other than Contingent Obligations permitted pursuant to Section 5.9. (d)The Projections were prepared in good faith and based on assumptions believed by the Borrowers to be fair and reasonable at the time delivered in light of current market conditions, it being acknowledged and agreed by the Agent and Lenders that projections as to future events are not to be viewed as facts and that the actual results during the period or periods covered by such projections may differ materially from the projected results. Environmental Matters . As of the Closing Date, except as set forth on Schedule 3.12 : (a) the operations of each Credit Party and each Subsidiary of such Credit Party are and have been in compliance with all applicable Environmental Laws, including obtaining, maintaining and complying with all Permits required by any applicable Environmental Law, other than non-compliances that, in the aggregate, would not have a reasonable likelihood of resulting in Material Environmental Liabilities to any Credit Party or any Subsidiary of any Credit Party, (b) no Credit Party and no Subsidiary of any Credit Party is party to, and no Credit Party and no Subsidiary of any Credit Party and no real property currently (or to the knowledge of any Credit Party previously) owned, leased, subleased, operated or otherwise occupied by or for any such Person that is subject to or the subject of, any material Contractual Obligation or any pending (or, to the knowledge of any Credit Party, threatened) order, action, investigation, suit, proceeding, audit, claim, demand, dispute or notice of violation or of potential liability or similar notice relating in any manner to any Environmental Law other than those that, in the aggregate, are not reasonably likely to result in Material Environmental Liabilities to any Credit Party or any Subsidiary of any Credit Party, (c) no Lien in favor of any Governmental Authority securing, in whole or in part, Environmental Liabilities has attached to any property of any Credit Party or any Subsidiary of any Credit Party and, to the knowledge of any Credit Party, no facts, circumstances or conditions exist that could reasonably be expected to result in any such Lien attaching to any such property, (d) no Credit Party and no Subsidiary of any Credit Party has caused or suffered to occur a Release of Hazardous Materials at, to or from any real property of any such Person and each such real property is free of contamination by any Hazardous Materials except for such Release or contamination that would not reasonably be expected to result, in the aggregate, in Material Environmental Liabilities to any Credit Party or any Subsidiary of any Credit Party, (e) no Credit Party and no Subsidiary of any Credit Party (i) is or has been engaged in, or has permitted any current or former tenant to engage in, operations or (ii) knows of any facts, circumstances or conditions, including receipt of any information request or notice of potential responsibility under the Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar Environmental Laws, that, in the aggregate, would have a reasonable likelihood of resulting in Material Environmental Liabilities to any Credit Party or any Subsidiary of any Credit Party and (f) as of the Closing Date, each Credit Party has made available to the Agent copies of all existing environmental reports, reviews and audits and all documents pertaining to actual or potential Environmental Liabilities, in each case to the extent such reports, reviews, audits and documents are in its possession, custody or control. 39 Regulated Entities . None of any Credit Party, any Person controlling any Credit Party, or any Subsidiary of any Credit Party, is an “investment company” within the meaning of the Investment Company Act of 1940. Solvency . Both before and after giving effect to (a) the Loans made and Letters of Credit Issued on or prior to the date this representation and warranty is made or remade, (b) the disbursement of the proceeds of such Loans and (c) the payment and accrual of all transaction costs in connection with the foregoing, the Credit Parties taken as a whole are Solvent. Labor Relations . There are no strikes, work stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of any Credit Party, threatened) against or involving any Credit Party or any Subsidiary of any Credit Party, except for those that would not, in the aggregate, reasonably be expected to have a Material Adverse Effect. Except as set forth on Schedule 3.15 , as of the Closing Date, (a) there is no collective bargaining or similar agreement with any union, labor organization, works council or similar representative covering any employee of any Credit Party or any Subsidiary of any Credit Party, (b) no petition for certification or election of any such representative is existing or pending with respect to any employee of any Credit Party or any Subsidiary of any Credit Party and (c) no such representative has sought certification or recognition with respect to any employee of any Credit Party or any Subsidiary of any Credit Party. Intellectual Property . Each Credit Party and each Subsidiary of each Credit Party owns, or is licensed to use, all Intellectual Property necessary to conduct its business as currently conducted except for such Intellectual Property the failure of which to own or license would not reasonably be expected to have, either individually or in the aggregate, a Material Adverse Effect. To the knowledge of each Credit Party, (a) the conduct and operations of the businesses of each Credit Party and each Subsidiary of each Credit Party does not infringe, misappropriate, dilute, violate or otherwise impair any Intellectual Property owned by any other Person and (b) no other Person has contested any right, title or interest of any Credit Party or any Subsidiary of any Credit Party in, or relating to, any Intellectual Property, other than, in each case, as would not reasonably be expected to materially and adversely affect the Loan Documents and the transactions contemplated therein and would not, in the aggregate, reasonably be expected to have a Material Adverse Effect. Subsidiaries . As of the Closing Date, no Credit Party has any Subsidiaries or equity investments in any other corporation or entity other than those disclosed in Schedule 3.2 . Brokers’ Fees; Transaction Fees . Except for fees payable to the Agent and the Lenders, none of the Credit Parties or any of their respective Subsidiaries has any obligation to any Person in respect of any finder’s, broker’s or investment banker’s fee in connection with this Agreement. 40 Insurance . Each of the Credit Parties and each of their respective Subsidiaries and their respective Properties are insured with financially sound and reputable insurance companies which are not Affiliates of the Borrowers, in such amounts, with such deductibles and covering such risks as are customarily carried by companies engaged in similar businesses and owning similar Properties in localities where such Person operates (subject to deductibles and self-insurance provisions). A true and complete listing of such insurance, including issuers, coverages and deductibles, has been provided to the Agent. Full Disclosure . None of the representations or warranties made by any Credit Party or any of its Subsidiaries in the Loan Documents as of the date such representations and warranties are made or deemed made, and none of the statements contained in any exhibit, report, statement or certificate furnished by or on behalf of any Credit Party or any of its Subsidiaries in connection with the Loan Documents, contains any untrue statement of a material fact or omits any material fact required to be stated therein or necessary to make the statements made therein, in light of the circumstances under which they are made, not misleading as of the time when made or delivered. Foreign Assets Control Regulations and Anti-Money Laundering . (a)
